 
 
EXECUTION VERSION



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


August 26, 2010


among


CHARLES RIVER LABORATORIES INTERNATIONAL, INC.,


The Subsidiary Borrower Party Hereto,


The Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


BANK OF AMERICA, N.A.,
as Syndication Agent,
 
and


RBS CITIZENS, NATIONAL ASSOCIATION,
SOCIETE GENERALE
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Co-Documentation Agents
 

--------------------------------------------------------------------------------

 


J.P. MORGAN SECURITIES INC.
 
and
 
BANC OF AMERICA SECURITIES LLC,
 
as Joint Lead Arrangers and Joint Bookrunners
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

TABLE OF CONTENTS


 
ARTICLE I Definitions
1
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
25
SECTION 1.03.
Terms Generally
26
SECTION 1.04.
Accounting Terms; GAAP
26
     
ARTICLE II The Credits
26
     
SECTION 2.01.
Term Commitments
26
SECTION 2.02.
Procedure for Term Loan Borrowings and Euro Term Transfer
27
SECTION 2.03.
Repayment of Term Loans
27
SECTION 2.04.
Revolving Commitments
28
SECTION 2.05.
Revolving Loans and Borrowings
28
SECTION 2.06.
Requests for Revolving Borrowings
29
SECTION 2.07.
Swingline Loans
30
SECTION 2.08.
Letters of Credit
31
SECTION 2.09.
Funding of Borrowings
34
SECTION 2.10.
Interest Elections
35
SECTION 2.11.
Termination and Reduction of Commitments
36
SECTION 2.12.
Repayment of Revolving Loans; Evidence of Debt
37
SECTION 2.13.
Optional Prepayments
37
SECTION 2.14.
Mandatory Prepayments
38
SECTION 2.15.
Fees
38
SECTION 2.16.
Interest
39
SECTION 2.17.
Alternate Rate of Interest
40
SECTION 2.18.
Increased Costs
40
SECTION 2.19.
Break Funding Payments
41
SECTION 2.20.
Taxes
42
SECTION 2.21.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
44
SECTION 2.22.
Mitigation Obligations; Replacement of Lenders
46
SECTION 2.23.
Prepayments Required Due to Currency Fluctuation
47
SECTION 2.24.
Incremental Facilities
47
SECTION 2.25.
Defaulting Lenders
49
     
ARTICLE III Representations and Warranties
51
     
SECTION 3.01.
Organization; Powers
51
SECTION 3.02.
Authorization; Enforceability
51
SECTION 3.03.
Governmental Approvals; No Conflicts
51
SECTION 3.04.
Financial Condition; No Material Adverse Change
51
SECTION 3.05.
Properties
52
SECTION 3.06.
Litigation and Environmental Matters
52
SECTION 3.07.
Compliance with Laws and Agreements
52
SECTION 3.08.
Investment Company Status
53
SECTION 3.09.
Taxes
53
SECTION 3.10.
ERISA
53

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
SECTION 3.11.
Disclosure
53
SECTION 3.12.
Security Documents
53
SECTION 3.13.
Federal Reserve Regulations
53
SECTION 3.14.
Solvency
54
     
ARTICLE IV Conditions
54
     
SECTION 4.01.
Third Amendment and Restatement Effective Date
54
SECTION 4.02.
Each Credit Event
56
     
ARTICLE V Affirmative Covenants
56
     
SECTION 5.01.
Financial Statements and Other Information
57
SECTION 5.02.
Notices of Material Events
58
SECTION 5.03.
Existence; Conduct of Business
58
SECTION 5.04.
Payment of Obligations
58
SECTION 5.05.
Maintenance of Properties; Insurance
59
SECTION 5.06.
Books and Records; Inspection Rights
59
SECTION 5.07.
Compliance
59
SECTION 5.08.
Use of Proceeds and Letters of Credit.
59
SECTION 5.09.
Additional Material Subsidiaries; Additional Collateral
60
SECTION 5.10.
Cash Management
61
SECTION 5.11.
Environmental Laws
61
SECTION 5.12.
Maintenance of Ratings
61
SECTION 5.13.
Further Assurances
61
SECTION 5.14.
Post-Closing Items
61
     
ARTICLE VI Negative Covenants
62
     
SECTION 6.01.
Indebtedness
62
SECTION 6.02.
Liens
63
SECTION 6.03.
Fundamental Changes
64
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
64
SECTION 6.05.
Hedging Agreements
65
SECTION 6.06.
Disposition of Assets
65
SECTION 6.07.
Transactions with Affiliates
66
SECTION 6.08.
Restrictive Agreements
66
SECTION 6.09.
Amendment of Material Documents
66
SECTION 6.10.
Interest Coverage Ratio
67
SECTION 6.11.
Leverage Ratio
67
     
ARTICLE VII Events of Default
69
     
ARTICLE VIII The Administrative Agent
68
     
ARTICLE IX Parent Borrower Guarantee
71
     
ARTICLE X Miscellaneous
74
     

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
SECTION 10.01.
Notices
74
SECTION 10.02.
Waivers; Amendments
74
SECTION 10.03.
Expenses; Indemnity; Damage Waiver
75
SECTION 10.04.
Successors and Assigns
77
SECTION 10.05.
Survival
80
SECTION 10.06.
Counterparts; Integration; Effectiveness
80
SECTION 10.07.
Severability
80
SECTION 10.08.
Right of Setoff
80
SECTION 10.09.
Governing Law; Jurisdiction; Consent to Service of Process; Judgment Currency
81
SECTION 10.10.
WAIVER OF JURY TRIAL
81
SECTION 10.11.
Headings
82
SECTION 10.12.
Confidentiality
82
SECTION 10.13.
Interest Rate Limitation
82
SECTION 10.14.
Joint Creditors
82
SECTION 10.15.
Collateral Release
83
SECTION 10.16.
USA PATRIOT Act
83
     



 
SCHEDULES:
 
Schedule 1.01A — Mandatory Costs
Schedule 1.01B — Mortgaged Properties
Schedule 2.01 — Term Commitments
Schedule 2.04 — Revolving Commitments
Schedule 2.08 — Existing Letters of Credit
Schedule 3.01 — Subsidiaries
Schedule 3.10 — Funding Deficiency
Schedule 6.01 — Existing Indebtedness
Schedule 6.08 — Existing Restrictions
 
EXHIBITS:
 
Exhibit A — Form of Assignment and Acceptance
Exhibit B-1 — Form of Opinion of Special New York Counsel
Exhibit B-2 — Form of Opinion of General Counsel for the Consolidated Entities
Exhibit B-3 — Form of Opinion of Special Delaware Counsel
Exhibit B-4 — Form of Opinion of Special Dutch Counsel
Exhibit C — Form of Guarantee Agreement
Exhibit D — Form of Pledge Agreement
Exhibit E — Form of Security Agreement
Exhibit F — Form of Mortgage
Exhibit G — Form of Incremental Facility Activation Notice
Exhibit H — Form of Exemption Certificate



 
 
iv

--------------------------------------------------------------------------------

 

 


THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 26, 2010, among
CHARLES RIVER LABORATORIES INTERNATIONAL, INC., the Subsidiary Borrower party
hereto, the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
 
WHEREAS, the Parent Borrower, the Subsidiary Borrower, the Existing Lenders and
the Administrative Agent are parties to the Existing Credit Agreement; and
 
WHEREAS, the Lenders consent to the amendment and restatement of the Existing
Credit Agreement upon the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“2.25% Convertible Note Indenture” means the Indenture dated as of June 12, 2006
from the Parent Borrower to U.S. Bank National Association, as Trustee, as in
effect on the Third Amendment and Restatement Effective Date and as amended from
time to time in accordance with Section 6.09, pursuant to which the Parent
Borrower issued the 2.25% Convertible Notes.
 
“2.25% Convertible Notes” means the $350,000,000 Senior Convertible Notes due
June 15, 2013, as in effect on the Third Amendment and Restatement Effective
Date and as amended from time to time in accordance with Section 6.09, issued
pursuant to the terms of the 2.25% Convertible Note Indenture.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Act” has the meaning assigned to such term in Section 10.16.
 
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that with
respect to Eurocurrency Borrowing denominated in euro, the Adjusted LIBO Rate
shall mean the LIBO Rate plus if applicable, as reasonably determined by the
Administrative Agent in accordance with Schedule 1.01A, the Mandatory Costs.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder; provided that for purposes of
the Euro Revolving Facility and the Euro Term Facility, the Administrative Agent
shall be J.P. Morgan Europe Limited.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement” means this Third Amended and Restated Credit Agreement, dated as of
August 26, 2010, among the Parent Borrower, the Subsidiary Borrower, the Lenders
and the Administrative Agent, as amended, supplemented, restated or otherwise
modified from time to time.
 
“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Third Amendment and Restatement Effective Date, the
Commitments then in effect and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Credit Exposure then
outstanding.
 
“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day.  Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
 
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, ABR
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Applicable
Margin for Eurocurrency Loans”, “Applicable Margin for ABR Loans” or “Commitment
Fee”, as the case may be, based upon the Leverage Ratio applicable on such date:
 

 
Leverage Ratio
Applicable Margin
Eurocurrency Loans
Applicable Margin
ABR Loans
Commitment Fee
Level I
≥ 2.75:1.00
2.50%
1.50%
0.50%
Level II
≥ 2.25:1.00 but < 2.75:1.00
2.25%
1.25%
0.375%
Level III
≥ 1.75:1.00 but < 2.25:1.00
2.00%
1.00%
0.30%
Level IV
< 1.75:1.00
1.75%
0.75%
0.25%

 
For purposes of the foregoing, (a) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Consolidated Entities based upon the
financial statements delivered pursuant to Section 5.01(a) or (b); and (b) each
change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective during the period commencing on and including the date of
delivery to the Administrative Agent of such financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next change in the Applicable Rate; provided that the
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Leverage Ratio shall be deemed to be in Level I (i) at any time that an Event of
Default under paragraph (a) or (b) of Article VII has occurred and is continuing
or (ii) if the Parent Borrower fails to deliver the consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) or (b),
during the period from the expiration of the time for delivery thereof until
such financial statements are delivered.  The Leverage Ratio shall be deemed to
be Level I from the period commencing on the Third Amendment and Restatement
Effective date through the date immediately preceding the delivery of financial
statements covering the fiscal quarter ended December 25, 2010 pursuant to
Section 5.01(a).
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrowers” means the Parent Borrower and the Subsidiary Borrower, each, a
“Borrower”.
 
“Borrowing” means (a) Term Loans of the same Type and made to the same Borrower,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) Revolving Loans of the
same Type and made to the same Borrower, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect or (c) a Swingline Loan.
 
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.02 (including a Euro Term Transfer Notice) or 2.06.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that the term “Business Day”, when used in connection
with (i) a Eurocurrency Loan, shall also exclude any day on which banks are not
open for dealings in dollar deposits or euro deposits in the London interbank
market, (ii) a Euro Revolving Loan shall also exclude any day on which (x)
commercial banks in London are authorized or required by law to remain closed or
(y) TARGET is authorized or required by law to remain closed.
 
“Calculation Time” has the meaning assigned to such term in Section 2.23(a).
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its subsidiaries for the
acquisition or leasing (pursuant to a capital
 
 
 
3

--------------------------------------------------------------------------------

 
 
lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that
should be reflected as capital expenditures under GAAP on a consolidated
statement of cash flows of such Person and its subsidiaries; provided however,
that Capital Expenditures shall not include:
 
(a)        expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Parent Borrower or its Subsidiaries within 12 months of receipt of such
proceeds;
 
(b)        interest capitalized in accordance with GAAP during such period;
 
(c)        expenditures that are accounted for as capital expenditures of such
Person and that actually are paid for by a third party (excluding the Parent
Borrower or any Subsidiary) and for which neither the Parent Borrower nor any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period);
 
(d)        the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, or
 
(e)        Investments constituting any Permitted Acquisition.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including
convertible preferred equity certificates issued by Charles River Laboratories
Luxembourg S.a.r.l.), any and all equivalent ownership or participation
interests in a Person (other than a corporation) and any and all warrants,
rights or options to purchase any of the foregoing.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Parent Borrower; (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Parent Borrower by Persons who were neither (i) nominated by the board of
directors of the Parent Borrower nor (ii) appointed by directors so nominated;
(c) the acquisition of direct or indirect Control of the Parent Borrower by any
Person or group; or (d) the occurrence of a change of control (or similar event,
howsoever defined) under and as defined in any indenture or other agreement in
respect of any Indebtedness to which any Loan Party is a party.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, including the adoption after the date hereof of any rule
or regulation promulgated under the Dodd-Frank Wall Street Reform and Consumer
Protection Act (enacted July 21, 2010), (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.18(b), by any lending office of
such Lender or by such Lender’s or the Issuing
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Loans or
Swingline Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Co-Documentation Agents” means Societe Generale, RBS Citzens, National
Association and Wells Fargo Bank, National Association..
 
“Collateral” means all of the right, title and interest of each Consolidated
Entity in and to the property in which such Person has granted a Lien to the
Administrative Agent for its benefit and the ratable benefit of the Lenders
under any Loan Document.
 
“Commitment” means, with respect to each Lender, the Term Commitment and the
Revolving Commitment of such Lender.
 
“Commitment Parties” means J.P. Morgan Securities Inc., JPMorgan Chase Bank,
N.A., Banc of America Securities LLC and Bank of America, N.A.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, minus the aggregate non-cash amount of extraordinary or nonrecurring
gains of such Person for such period, plus, without duplication and to the
extent deducted from revenues in determining Consolidated Net Income for such
period, the sum of (a) the aggregate amount of Consolidated Interest Expense
(plus, solely for purposes of the calculation of Consolidated EBITDA, any
non-cash interest expense that would otherwise be included in the definition of
“Consolidated Interest Expense” but for the qualification “total cash” in the
definition thereof) for such period, plus (b) the aggregate amount of income tax
expense for such period, plus (c) the aggregate amount of depreciation,
amortization and other non-cash charges and expenses for such period, all as
determined on a consolidated basis with respect to the Consolidated Entities in
accordance with GAAP, plus (d) the aggregate non-cash amount of extraordinary or
nonrecurring losses or expenses for such period, plus (e) the aggregate amount
of non-cash equity compensation expense for such period, plus (f) transaction
and evaluation costs associated with Permitted Acquisitions for such period,
plus (g) transaction and evaluation costs (including any breakup fees) for such
period associated with the proposed acquisition of WuXi PharmaTech (Cayman) Inc.
by the Parent Borrower pursuant to the Agreement and Plan of Arrangement dated
April 26, 2010 between the Parent Borrower and WuXi PharmaTech (Cayman) Inc.,
the proposed financing thereof and the subsequent termination of such
agreement.  For any period after the commencement of which the Parent Borrower
or any of its Subsidiaries shall have (1)(x) consummated the acquisition of a
Person (or part thereof) in a Permitted Acquisition for an aggregate
consideration in excess of $20,000,000 or (y) made a Disposition yielding gross
proceeds in excess of $20,000,000, Consolidated EBITDA shall be determined on a
pro forma basis as if (2)(x) such Person (or part thereof) was acquired or (y)
such Disposition was made at the beginning of such period and after giving
effect to any adjustments (including, without limitation, operating and expense
reductions and other synergistic benefits) permitted pursuant to Regulation S-X
under the Securities Act of 1933, as amended; provided that the Parent Borrower
shall have delivered to the Lenders acceptable financial statements of any such
Person (or part thereof) referred to in (1)(x) above as required under Section
5.01(c).
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
“Consolidated Entity” means the Parent Borrower or any Subsidiary whose accounts
are or are required to be consolidated or included with the accounts of the
Parent Borrower in accordance with GAAP.
 
“Consolidated Indebtedness” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Consolidated Entities
outstanding as of such date, as determined on a consolidated basis in accordance
with GAAP and solely to the extent any such Indebtedness is reflected on the
balance sheet of the Consolidated Entities as of such date.
 
“Consolidated Interest Expense” means for any period, the total cash interest
expense (including the interest component in respect of Capital Lease
Obligations) of the Consolidated Entities during such period with respect to all
outstanding Indebtedness of the Consolidated Entities as determined on a
consolidated basis in accordance with GAAP (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedging Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP); provided that for the purposes of determining the
Interest Coverage Ratio for the periods ending on the last day of each of the
first, second and third fiscal quarters following the Third Amendment and
Restatement Effective Date, Consolidated Interest Expense for the relevant
period shall be deemed to equal Consolidated Interest Expense for such fiscal
quarter (and, in the case of the latter two such determinations, for such fiscal
quarter and each previous fiscal quarter ending after the Third Amendment and
Restatement Effective Date) multiplied by 4, 2 and 4/3, respectively.
 
“Consolidated Net Income” means, for any period, net income or loss of the
Consolidated Entities for such period after deducting and eliminating all items
attributable to interests in minority investments, as determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Subordinated Indebtedness” means, at any date of determination
thereof, the 2.25% Convertible Notes and any other Indebtedness of the Parent
Borrower that is expressly subordinated to the Obligations on the same or other
terms and conditions acceptable to the Required Lenders in their sole
discretion.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether as a
trustee or through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed, within three Business Days of the date required to be
funded by it hereunder, to fund any portion of its (i) Loans or (ii)
participations in Letters of Credit or Swingline Loans, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied or waived by the Required
Lenders and a court of competent jurisdiction has not determined that such
condition precedent has in fact been satisfied,
 
 
 
6

--------------------------------------------------------------------------------

 
 
(b) notified the Parent Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied or
waived by the Required Lenders and a court of competent jurisdiction has not
determined that such condition precedent can in fact be satisfied) or under
other agreements generally in which it commits to extend credit, (c) failed,
within three Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans or participations in then outstanding Letters of
Credit and Swingline Loans, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, or (e) (i) become
or is insolvent or has a parent company that has become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be deemed a Defaulting Lender under this clause (e) solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Disclosed Matters” means the public filings with the Securities and Exchange
Commission made by the Parent Borrower or any of its Subsidiaries on Schedule
14A, Form S-4, Form 8-K, Form 10-Q, Form 10-K or Form 10 (as filed at least
three days prior to the Third Amendment and Restatement Effective Date).
 
“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (but
shall exclude, as to any Person, the issuance by such Person of its Capital
Stock, any Recovery Event as to any asset of such Person or any dividend or
other distribution (whether in cash, securities or other property), or setting
aside of property for any dividend or other distribution by such Person
incidental to its Capital Stock).  The terms “Dispose” and “Disposed of” shall
have correlative meanings.
 
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in dollars, such amount, and (b) with respect to any amount
denominated in euro, the equivalent in dollars of such amount determined by the
Administrative Agent in accordance with normal banking industry practice using
the Exchange Rate on the date of determination of such equivalent.  In making
any determination of the Dollar Equivalent (for purposes of calculating the
amount of Loans to be borrowed from the respective Lenders on any date or for
any other purpose), the Administrative Agent shall use the relevant Exchange
Rate in effect on the date on which the applicable Borrower delivers a Borrowing
Request (which, in accordance with Section 2.06, may be telephonic) for Loans or
on such other date upon which a Dollar Equivalent is required to be determined
pursuant to the provisions of this Agreement.  As appropriate, amounts specified
herein as amounts in dollars shall be or include any relevant Dollar Equivalent
amount.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Parent Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction in the United States.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(m) of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Domestic Plan
(other than an event for which the 30-day notice period is waived); (b) any
failure by any Domestic Plan to satisfy the minimum funding standards (within
the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Domestic Plan, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Domestic Plan;
(d) the incurrence by the Parent Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any
Domestic Plan; (e) a determination that any Domestic Plan is in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); (f) the
receipt by the Parent Borrower or any ERISA Affiliate from the PBGC or any other
Governmental Authority or a plan administrator of any notice relating to an
intention to terminate any Domestic Plan or Domestic Plans or to appoint a
trustee to administer any Domestic Plan or Domestic Plans under Section 4042 of
ERISA; (g) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Domestic Plan or Multiemployer Plan; (h) the receipt by the Parent Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Parent Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is
 
 
 
8

--------------------------------------------------------------------------------

 
 
expected to be, Insolvent, in Reorganization or in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA;
or (i) any Foreign Plan Event.
 
“euro” or “€” means the single currency of Participating Member States
introduced in accordance with the provision of Article 123 of the Treaty and, in
respect of all payments to be made under this Agreement in euro, means
immediately available, freely transferable funds in such currency.
 
“Eurocurrency” means, when used in reference to any Loan or Borrowing, a Loan,
or the Loans comprising such Borrowing, that are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Euro Revolving Commitment” means, with respect to each Euro Revolving Lender,
the commitment of such Lender (which is a sublimit of the Revolving Commitment
of such Lender) to make Euro Revolving Loans, as such commitment may be (a)
reduced from time to time pursuant to Section 2.11, (b) increased from time to
time pursuant to Section 2.24, or (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
amount of each Lender’s Euro Revolving Commitment as of the Third Amendment and
Restatement Effective Date is set forth on Schedule 2.04, or in the Assignment
and Acceptance pursuant to which such Lender shall have assumed its Euro
Revolving Commitment as of the date of such Assignment and Acceptance, as
applicable.  The Dollar Equivalent of the aggregate amount of the Lenders’ Euro
Revolving Commitments as of the Third Amendment and Restatement Effective Date
is $150,000,000.
 
“Euro Revolving Commitment Percentage” means, with respect to any Revolving
Lender, the percentage of the total Euro Revolving Commitments represented by
such Lender’s Euro Revolving Commitment; provided that in the case of Section
2.25 when a Defaulting Lender shall exist, “Euro Revolving Commitment
Percentage” shall mean the percentage of the total Euro Revolving Commitments
(disregarding any Defaulting Lender’s Euro Revolving Commitment) represented by
such Lender’s Euro Revolving Commitment.  If the Euro Revolving Commitments have
terminated or expired, the Euro Revolving Commitment Percentages shall be
determined based upon the Euro Revolving Commitments most recently in effect,
giving effect to any assignments.
 
“Euro Revolving Facility” means the Euro Revolving Commitments and the
extensions of credit made thereunder.
 
“Euro Revolving Lenders” means the Persons listed on Schedule 2.04 under the
heading “Euro Revolving Lenders”, any Incremental Revolving Lender that becomes
a Euro Revolving Lender pursuant to Section 2.24 and any other Person that shall
have become a party hereto pursuant to an Assignment and Acceptance, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance.
 
“Euro Revolving Loan” means a revolving credit loan denominated in euro,
including any Incremental Revolving Loan denominated in euro.
 
“Euro Term Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Euro Term Loan in an amount not to exceed the amount set
forth under the heading “Euro Term Commitment” opposite such Lender’s name on
Schedule 2.01.  The Dollar Equivalent of the aggregate amount of the Lenders’
Euro Term Commitments as of the Third Amendment and Restatement Effective Date
is $170,000,000.
 
“Euro Term Loan” means (i) a term loan made by a Lender in euro to the
Subsidiary Borrower on the Euro Term Loan Transfer Date or (ii) an Incremental
Term Loan denominated in euro.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Euro Term Loan Lender” means the Persons listed on Schedule 2.01 with a Euro
Term Commitment and any other Person that shall have become Euro Term Lender
pursuant to (i) an Assignment and Acceptance or (ii) Section 2.24; in each case,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.
 
“Euro Term Loan Transfer Date” has the meaning set forth in Section 2.02(b).
 
“Euro Term Loan Transfer Deadline” means the 30th day following the Third
Amendment and Restatement Effective Date.
 
“Euro Term Percentage” means, with respect to any Euro Term Lender, the
percentage of the aggregate principal amount of the then outstanding Euro Term
Loans represented by the aggregate principal amount of such Euro Term Lender’s
then outstanding Euro Term Loans.
 
“Euro Term Transfer” has the meaning set forth in Section 2.02(b).
 
 “Euro Term Transfer Notice” has the meaning set forth in Section 2.02(b).
 
 “Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Rate” means, with respect to euro on a particular date, the rate at
which euro may be exchanged into dollars, as set forth at 11:00 a.m. London time
on such date on the applicable Reuters Screen page.  In the event that such rate
does not appear on the applicable Reuters currency page, the Exchange Rate with
respect to euro shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Parent Borrower or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the
Administrative Agent in the London interbank or other market where its foreign
currency exchange operations in respect of euros are then being conducted, at or
about 11:00 a.m., London time, at such date for the purchase of dollars with
euro, for delivery two Business Days later; provided, however, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder, (a) income, franchise
or any branch profits taxes, (b) taxes imposed solely by reason of any present
or former connection between the Administrative Agent, any Lender, the Issuing
Bank or any other recipient of any payment to be made on account of any
obligation of the Loan Parties hereunder and the jurisdiction imposing such
taxes, other than any such connection arising as a result of any Loan Document
or any transaction contemplated thereby, (c) any withholding tax to the extent
imposed as a result of a failure to satisfy the applicable conditions of FATCA
after December 31, 2012, or such later date on which the conditions become
effective and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by a Loan Party under Section 2.22(b)), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of such new lending
office (or assignment), to receive additional amounts from such Loan Party with
respect to such withholding tax pursuant to Section 2.20(a).
 
“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of July 31, 2006, among the Parent Borrower, the
subsidiaries of the Parent
 
 
 
10

--------------------------------------------------------------------------------

 
 
Borrower party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent.
 
“Existing BOA Facility” means the credit agreement dated July 27, 2005 (as
amended and restated from time to time) among the Parent Borrower, the lenders
party thereto and Bank of America, N.A., as administrative agent.
 
“Existing Lenders” means the lenders party to the Existing Credit Agreement.
 
“Existing Letters of Credit” means the Letters of Credit listed on Schedule
2.08.
 
“Existing Mortgaged Properties” means the properties of the Parent Borrower
and/or its Subsidiaries subject to a mortgage under the Existing Credit
Agreement.
 
“Facility” means each of (a) the Term Facilities and (b) the Revolving
Facilities.
 
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof, and any applicable Treasury regulation promulgated thereunder or
published administrative guidance implementing such Sections.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer or, if there is no chief
financial officer, the principal accounting officer (or similarly designated
officer) of the Parent Borrower.
 
“Fitch” shall mean Fitch Investors Service, Inc.
 
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968, (ii) the Flood Disaster Protection Act of 1973 as now or
hereafter in effect or any successor statute thereto, (iii) the National Flood
Insurance Reform Act of 1994, and (iv) the Flood Insurance Reform Act of 2004,
each as now or hereafter in effect or any successor statute thereto.
 
“Foreign Lender” means any Lender under the Revolving Facilities or Term
Facilities that is organized under the laws of, or, for United States income tax
purposes, is treated as a resident of, any jurisdiction outside the United
States of America.
 
“Foreign Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that (a) is not subject
to US law, (b) is maintained or contributed to by any Borrower or any Foreign
Subsidiary for the benefit of employees employed outside of the United States
and (c) is required under applicable law to be funded through a trust or other
funding vehicle other than a trust or funding vehicle maintained by a
Governmental Authority.
 
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure of any Borrower or any Foreign Subsidiary to make or
accrue, as applicable, any contributions or payments, as
 
 
 
11

--------------------------------------------------------------------------------

 
 
required by applicable law, on or before the due date for such contributions or
payments, (c) the receipt of a notice by a Governmental Authority relating to
the intention to terminate any such Foreign Plan or to appoint a trustee to
administer any such Foreign Plan, or to the insolvency of any such Foreign Plan,
or (d) the incurrence of any liability of the Consolidated Entities under
applicable law on account of the complete or partial termination of such Foreign
Plan or the complete or partial withdrawal of any participating employer
therein.
 
“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of any jurisdiction in the United States of America.
 
“Funded Debt” means, as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrowers, Indebtedness in respect of the
Loans.
 
“Funding Office” means the office of the Administrative Agent specified in
Section 10.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Granting Lender” has the meaning assigned to such term in Section 10.04(h).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
 
“Guarantee Agreement” means each Guarantee delivered by the applicable Material
Domestic Subsidiary to the Administrative Agent whereby such Material Domestic
Subsidiary shall guarantee the obligations under the Loan Documents, which
Guarantee shall be substantially in the form of Exhibit C, as amended,
supplemented, restated or otherwise modified from time to time.
 
 
 
12

--------------------------------------------------------------------------------

 
 
“Guaranteed Parties” means (a) the Lenders, (b) the Administrative Agent, (c)
the Issuing Bank, (d) each counterparty to a Hedging Agreement entered into with
one or more of the Loan Parties if such counterparty was a Lender (or an
affiliate of a Lender) at the time the Hedging Agreement was entered into and
(e) the successors and assigns of each of the foregoing.
 
“Guarantors” means the Subsidiaries that are or become parties to a Guarantee
Agreement.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Agreement” means any swap agreement (as defined in 11 U.S.C. §101) or
other interest rate protection agreement, foreign currency exchange agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.
 
“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Parent Borrower most recently ended, have gross
assets with a value in excess of 7.50% of the consolidated total assets of the
Consolidated Entities or revenues representing in excess of 10% of the total
revenues of the Consolidated Entities on a consolidated basis for the four
fiscal quarters ended as of such date and (b) taken together with all Immaterial
Subsidiaries as of the last day of the fiscal quarter of the Parent Borrower
most recently ended, did not have gross assets with a value in excess of 7.50%
of consolidated total assets of the Consolidated Entities or revenues
representing in excess of 10% of total revenues of the Consolidated Entities on
a consolidated basis for the four fiscal quarters ended as of such date.  Each
Immaterial Subsidiary shall be set forth in Schedule 3.01, and the Parent
Borrower shall update such Schedule from time to time after the Third Amendment
and Restatement Effective Date as necessary to reflect all Immaterial
Subsidiaries at such time (the selection of Subsidiaries to be added to or
removed from such Schedule to be made as the Parent Borrower may determine).
 
“Increased Amount Date” has the meaning assigned to such term in Section
2.24(a).
 
“Incremental Amount” means, at  any time, the excess, if any, of (a)
$250,000,000 over (b) the aggregate amount of all Incremental Term Loans made
plus all Incremental Revolving Commitments established prior to such time
pursuant to Section 2.24(a).
 
“Incremental Assumption Agreement” means  an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrowers, the Administrative Agent and one or more Incremental Term Lenders
and/or Incremental Revolving Lenders.
 
“Incremental Facility” means any facility established by the Lenders pursuant to
Section 2.24.
 
“Incremental Facility Activation Notice” means a notice substantially in the
form of Exhibit G.
 
“Incremental Revolving Commitment” means the Revolving Commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Revolving Loans to a
Borrower.
 
 
 
13

--------------------------------------------------------------------------------

 
 
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.
 
“Incremental Revolving Loans” means the Revolving Loans made by one or more
Lenders to a Borrower pursuant to Section 2.24.
 
“Incremental Term Lender” means each Lender which holds an Incremental Term
Loan.
 
“Incremental Term Loans” means the term loans made by one or more Lenders to a
Borrower pursuant to Section 2.24.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (including installment obligations but excluding
current accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person and all
obligations of such Person under Synthetic Leases, (h) all obligations,
contingent or otherwise, of such Person as an account party or applicant in
respect of letters of credit and letters of guaranty, (i) the net obligations of
such Person in respect of Hedging Agreements, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
obligations of such Person arising with respect to Capital Stock that is
redeemable by such Person.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Information Memorandum” means the Confidential Information Materials dated
August 2010 relating to the Parent Borrower and the Transaction.
 
“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA less the aggregate amount of Capital Expenditures of the Consolidated
Entities (excluding the principal amount of Indebtedness (other than any Loans)
incurred in connection with such expenditures) to (b) Consolidated Interest
Expense, in each case, for the period of four consecutive fiscal quarters of the
Consolidated Entities ended on or most recently ended as of such date (except as
provided in the definition of Consolidated Interest Expense).
 
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each calendar month, (b) with respect to any
Eurocurrency Loan with an Interest Period of one, two or three months, the last
day of the Interest Period applicable to the Borrowing of
 
 
 
14

--------------------------------------------------------------------------------

 
 
which such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of six months’ duration, that day three months after the first
day of such Interest Period and the last day of such Interest Period and
(c) with respect to any Swingline Loan, the Swingline Loan Maturity Date.
 
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and any
such other Lender, or affiliate of a Lender, reasonably acceptable to the
Administrative Agent as may be appointed by the Parent Borrower from time to
time and which appointment is accepted by such Lender or Lender affiliate in its
sole discretion, each in its capacity as an issuer of Letters of Credit
hereunder, and any successors in such capacity as provided in Section 2.08.  An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Parent Borrower at such time.  The LC Exposure of any Lender at any time shall
be its USD Revolving Commitment Percentage of the total LC Exposure at such
time.
 
“Lenders” means Term Lenders and the Revolving Lenders.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Leverage Ratio” means, on any date, the ratio of (a)(i) Consolidated
Indebtedness plus (ii) the aggregate outstanding attributed principal amount
under any Receivables Financing Program incurred in accordance with this
Agreement, as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Consolidated Entities ended on or most
recently ended as of such date.
 
“LIBO Rate” means, (a) with respect to any Eurocurrency Borrowing denominated in
dollars for any Interest Period, the rate appearing on Reuters BBA Libor Rates
Page 3750 (or any successor to or substitute page of such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
 
 
 
15

--------------------------------------------------------------------------------

 
 
purposes of providing quotations of interest rates applicable to deposits in
dollars in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for deposits in dollars with a maturity comparable to such Interest
Period and (b) with respect to any Eurocurrency Borrowing denominated in euros
for any Interest Period, the rate appearing on Page 248 of the Telerate Service
(it being understood that this rate is the euro interbank offered rate (known as
the “EURIBOR Rate”) sponsored by the Banking Federation of the European Union
(known as the “FBE”) and the Financial Markets Association (known as the “ACI”))
at approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in euro with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the
arithmetic average of the rates at which deposits in dollars or euro
approximately equal in principal amount to the Dollar Equivalent of $5,000,000
and for a maturity comparable to such Interest Period are offered to the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan Documents” means this Agreement, each Security Document and each Hedging
Agreement between a Loan Party and a Lender or an Affiliate of a Lender, as each
may be amended or supplemented from time to time.
 
“Loan Parties” means the Borrowers and the Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Local Time” means (i) London time, in the case of any Loan denominated in euro
and (ii) New York City time, in all other instances.
 
“Majority Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount the Term Loans or the
total Revolving Credit Exposures, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the total Revolving
Commitments).
 
“Mandatory Costs” means the cost imputed to the Lenders of compliance with the
requirements of the (a) the Bank of England or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions) or (b) the European Central Bank, expressed as a rate per annum and
determined in accordance with Schedule 1.01A.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Consolidated
Entities taken as a whole, (b) the ability of any Loan Party to perform, or the
enforceability against any Loan Party of, any of its obligations
 
 
 
16

--------------------------------------------------------------------------------

 
 
under any Loan Document or (c) the rights of or benefits available to the
Lenders under any Loan Document.
 
“Material Domestic Subsidiary” means a Domestic Subsidiary that is a Material
Subsidiary; provided that, for purposes of Sections 5.09(a)(i) and (ii), no
Receivables Subsidiary shall be deemed to be a Material Domestic Subsidiary.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Consolidated Entities in an aggregate principal amount exceeding
$25,000,000 in the aggregate.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Consolidated
Entity in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such
Consolidated Entity would be required to pay if such Hedging Agreement were
terminated at such time.
 
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
 
“Maturity Date” means the date that is the fifth anniversary of the Third
Amendment and Restatement Effective Date.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgaged Properties” means the real properties listed on Schedule 1.01B, and
any real property that becomes subject to a Mortgage pursuant to Section 5.09.
 
“Mortgages” means each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, substantially in the form of Exhibit F (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded or as shall otherwise be agreed
to by the Parent Borrower and the Administrative Agent).
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Cash Proceeds” means, in connection with any issuance or incurrence of
Indebtedness or Receivable Financing Program, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
 
“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (b) each payment required to be made
in respect of any Letter of Credit, when and as due, including payments in
respect of reimbursement of disbursements, interest thereon (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and obligations to provide cash collateral, (c) all other monetary
obligations, including fees (including fees and disbursements of counsel),
costs, expenses, guaranties and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Loan Party to the Administrative Agent or any Lender under this Agreement
and the other Loan Documents and (d) all
 
 
17

--------------------------------------------------------------------------------

 
 
monetary obligations of each Loan Party under each Hedging Agreement entered
into with any counterparty that was a Lender (or an Affiliate of a Lender) at
the time such Hedging Agreement was entered into.
 
“Other Taxes” means any and all present or future recording, stamp, documentary
excise, transfer, sales, property or similar taxes, charges or levies imposed by
any Governmental Authority arising from any payment made under any Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document including any interest, additions to tax or penalties
applicable thereto.
 
“Parent Borrower” means Charles River Laboratories International, Inc., a
corporation organized under the laws of Delaware.
 
“Participating Member State” means a member of the European Community that
adopts or has adopted the euro as its currency in accordance with legislation of
the European Community relating to Economic and Monetary Union Legislation.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, if immediately after giving effect thereto: (a) such
acquisition is of the majority of the assets of, or Capital Stock in, a Person
or division or line of business or other business unit of a Person and relates
to the business conducted by the Consolidated Entities as of the date hereof or
in a business reasonably related thereto; (b) no Event of Default shall have
occurred and be continuing or would result therefrom; (c) all transactions
related thereto shall be consummated in accordance with applicable laws; (d) any
acquired or newly formed corporation, partnership or limited liability company
shall be a Subsidiary and all actions required to be taken, if any, with respect
to such acquired or newly formed Subsidiary under Section 5.09 shall have been
taken or will be taken within the time periods specified therein; and (e) the
Consolidated Entities shall be in compliance, on a pro forma basis after giving
effect to such acquisition or formation, with the covenants contained in
Sections 6.10 and 6.11 recomputed as at the last day of the most recently ended
fiscal quarter of the Consolidated Entities as if such acquisition and related
financings or other transactions had occurred on the first day of the period for
testing such compliance and, if the consideration provided in connection with
such acquisition exceeds $40,000,000, then the Parent Borrower shall have
delivered to the Administrative Agent an officers’ certificate to such effect,
together with all financial information as required under Section 5.01(c) for
the Person or assets to be acquired.
 
“Permitted Additional Indebtedness” means senior unsecured or subordinated
Indebtedness, (a) the terms of which do not provide for any scheduled repayment,
mandatory redemption, mandatory prepayment or sinking fund obligation prior to
the Maturity Date in effect as at the time such Indebtedness is incurred (other
than as a result of a change of control and acceleration rights after an event
of default), (b) of which no Domestic Subsidiary of the Parent Borrower is a
guarantor that is not a Guarantor and (c) if on the date of the incurrence of
such Indebtedness, (i) no Event of Default shall have occurred and be continuing
or would result from the incurrence of such Indebtedness and (ii) the
Consolidated Entities are in compliance, on a pro forma basis after giving
effect to the incurrence of such Indebtedness with the covenants contained in
Sections 6.10 and 6.11 recomputed as at the last day of the most recently ended
fiscal quarter of the Consolidated Entities as if the incurrence of such
Indebtedness and the application of the proceeds thereof had occurred on the
first day of the period for testing such compliance; provided that a certificate
the Financial Officer delivered to the Administrative Agent at least
 
 
 
18

--------------------------------------------------------------------------------

 
 
ten Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness, together with
the basis of determination of pro forma covenant compliance referred to above,
stating that the Parent Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Parent Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees).
 
“Permitted Encumbrances” means:
 
(a)      Liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;
 
(b)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that (i) are not overdue by more than 30 days or (ii) are
being contested in compliance with Section 5.04;
 
(c)      pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)      deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e)      judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII (and liens securing bonds or letters
of credit posted to bond any such judgment);
 
(f)      easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Consolidated Entity; and
 
(g)      with respect to each Mortgaged Property, the liens and other title
matters listed on Schedule B to the title policy covering such Mortgaged
Property or as is reasonably acceptable to the Administrative Agent;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a)      direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof);
 
(b)      investments in commercial paper;
 
(c)      investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;
 
 
 
19

--------------------------------------------------------------------------------

 
 
(d)      fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
(e)      corporate obligations, bank obligations, Yankee bonds, medium-term
notes and deposit notes;
 
(f)      municipal bonds, notes and commercial paper (taxable or tax exempt);
 
(g)      auction rate securities (taxable or tax exempt), variable rate demand
notes, puttable bonds and asset backed securities;
 
(h)      mutual funds investing predominantly in the Permitted Investments
listed in subparagraphs (a) through (g) above; and
 
(i)      with respect to a Foreign Subsidiary, securities issued by any foreign
government or any political subdivision of any foreign government or any public
instrumentality thereof in the jurisdiction of domicile of such Foreign
Subsidiary;
 
provided that (i) all Permitted Investments with a maturity of less than one
year shall bear at least, from two of the following rating services, a rating of
at least A1 by S&P, P1 by Moody’s and/or F1 by Fitch and  (ii) all Permitted
Investments with a maturity of one year or more (other than Permitted
Investments referred to in clauses (a) and (i) above) shall bear at least, from
one of the following rating services, a rating of at least A by S&P, A2 by
Moody’s and/or A by Fitch; provided further that at least 90% of the all
Permitted Investments at any time will have a maximum effective maturity of two
years or less.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means a Domestic Plan or a Foreign Plan.
 
“Pledge Agreement” means each pledge agreement delivered by the Parent Borrower
or any applicable Material Domestic Subsidiary to the Administrative Agent,
whereby such Person shall grant to the Administrative Agent a first-priority
Lien on Indebtedness and Capital Stock held by such Person to secure the
Obligations, which pledge agreement shall be substantially in the form of
Exhibit D, as amended, supplemented, restated or otherwise modified from time to
time or, in the case of any pledge agreement with respect to the pledge of any
Capital Stock of a first-tier Foreign Subsidiary which is directly owned by the
Parent Borrower or any Material Domestic Subsidiary, shall be in form and
substance reasonably satisfactory to the Administrative Agent and its local
counsel.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Receivables Financing Program” means a program under which any of the
Consolidated Entities sell, transfer, encumber or otherwise dispose of accounts
receivable and/or related ancillary rights or assets, or interests therein,
without recourse (except for customary representations and customary non-credit
dilution provisions) other than with respect to such Consolidated Entity’s
retained interest in such accounts receivable and/or related ancillary rights or
assets or interests therein, such program to have terms and conditions
reasonably acceptable to the Administrative Agent; provided that
 
 
 
20

--------------------------------------------------------------------------------

 
 
the aggregate outstanding attributed principal amount under such program shall
not exceed $100,000,000 at any time.
 
“Receivables Subsidiary” means any single purpose, bankruptcy remote entity
formed and operating solely in connection with a Receivables Financing Program
permitted under this Agreement.
 
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Consolidated Entity in an amount in excess of $20,000,000.
 
“Register” has the meaning set forth in Section 10.04(c).
 
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Required Existing Lenders” means, as of the Third Amendment and Restatement
Effective Date, the Existing Lenders constituting the “Required Lenders” under
the Existing Credit Agreement.
 
“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Third Amendment and Restatement Effective Date, the Commitments then in
effect and (b) thereafter, the sum of (i) the aggregate unpaid principal amount
of the Term Loans then outstanding and (ii) the total Revolving Commitments then
in effect or, if the Revolving Commitments have been terminated, the total
Revolving Credit Exposures.
 
“Revolving Commitment Period” means, with respect to a Revolving Facility, the
period from and including the Third Amendment and Restatement Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments under such Revolving Facility.
 
“Revolving Commitments” means the USD Revolving Commitment and the Euro
Revolving Commitment, it being understood that with respect to each Revolving
Lender with a USD Revolving Commitment and a Euro Revolving Commitment, (a) the
amount of such Lender’s total Revolving Commitment is equal to such Lender’s USD
Revolving Commitment and (b) the amount of such Lender’s Euro Revolving
Commitment is a sublimit within such Lender’s total Revolving Commitment.
 
 
 
21

--------------------------------------------------------------------------------

 
 
“Revolving Commitment Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.25 when a
Defaulting Lender shall exist, “Revolving Commitment Percentage” shall mean the
percentage of the total USD Revolving Commitments (disregarding any Defaulting
Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment.  If the Revolving Commitments have terminated or expired, the
Revolving Commitment Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s (a) USD Revolving
Credit Exposure and (b) Euro Revolving Loans at such time.
 
“Revolving Facility” means each of the USD Revolving Facility and the Euro
Revolving Facility.
 
“Revolving Lenders” means the USD Revolving Lenders and the Euro Revolving
Lenders.
 
“Revolving Loans” means the USD Revolving Loans and the Euro Revolving Loans.
 
“S&P” means Standard & Poor’s Ratings Services.
 
“Security Agreement” means each security agreement delivered by the Parent
Borrower or any applicable Material Domestic Subsidiary, whereby such Person
shall grant to the Administrative Agent a first-priority Lien on its personal
property to secure the Obligations, which security agreement shall be
substantially in the form of Exhibit E, as amended, supplemented, restated or
otherwise modified from time to time.
 
“Security Documents” means each Guarantee Agreement, each Security Agreement,
each Pledge Agreement, each Mortgage and each other security agreement, document
and instrument from time to time executed and delivered to the Administrative
Agent, pursuant to the terms of the Loan Documents.
 
“Share Repurchases” means the repurchase or redemption in one or more
transactions on or after the Third Amendment and Restatement Effective Date of
securities of the Parent Borrower held by its shareholders.
 
“SPC” has the meaning assigned to such term in Section 10.04(h).
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by any Governmental Authority with jurisdiction over the
Administrative Agent or any Lender (including any branch, affiliate or other
funding office thereof making or holding a Loan) for any category of liabilities
which includes deposits by reference to which the Adjusted LIBO Rate in respect
of any Borrowing is determined.  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such
 
 
 
22

--------------------------------------------------------------------------------

 
 
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
“Subrogation Rights” has the meaning assigned to such term in Article IX.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, trust, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, trust, association or other
entity (a) of which securities or other ownership or participation interests
representing more than 50% of the equity or participation interests or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Parent Borrower and any subsidiary of
the Parent Borrower created or acquired by the Parent Borrower after the date
hereof.
 
“Subsidiary Borrower Obligations” means the Obligations of the Subsidiary
Borrower.
 
“Subsidiary Borrower” means Charles River Nederland BV.
 
“Super-Majority Facility Lenders” means, with respect to any Facility, the
holders of more than 66-2/3 % of the aggregate unpaid principal amount of the
Term Loans or the total Revolving Credit Exposures, as the case may be,
outstanding under such Facility (or, in the case of the Revolving Facility,
prior to any termination of the Revolving Commitments, the holders of more than
66-2/3% of the total Revolving Commitments).
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its USD Revolving Commitment Percentage of the total
Swingline Exposure at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.07.
 
“Swingline Loan Maturity Date” means the maturity date requested by the Parent
Borrower in connection with a Swingline Loan (which date shall in no event be
later than the earlier of (a) 30 days after the date of such Borrowing thereof
and (b) the Maturity Date).
 
“Syndication Agent” means Bank of America, N.A.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
“TARGET” means the Trans-European Automated Real-time Gross settlement Express
Transfer system.
 
 
 
23

--------------------------------------------------------------------------------

 
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Commitment” means, (a) with respect to each Euro Term Lender, its Euro
Term Commitment and (b) with respect to each USD Term Lender, its USD Term
Commitment.
 
“Term Facilities” means the Euro Term Facility and the USD Term Facility.
 
“Term Lenders” means the Euro Term Lenders and the USD Term Lenders.
 
“Term Loans” means the Euro Term Loans and the USD Term Loans.
 
“Third Amendment and Restatement Effective Date” means the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 10.02).
 
“Transactions” means the execution, delivery and performance by each of the Loan
Parties of each of the Loan Documents to which it is a party, the borrowing of
Loans, the use of the proceeds thereof (including the Share Repurchases) and the
issuance of Letters of Credit hereunder.
 
“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1987, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992
and came into force on November 1, 1993), the Amsterdam Treaty (which was signed
at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the euro in one or more member
states.
 
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“USD Revolving Commitment” means, with respect to each USD Revolving Lender, the
commitment of such Lender to make USD  Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s USD
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.11, (b) increased from time to time pursuant
to Section 2.24 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.  The amount of each
Lender’s USD Revolving Commitment as of the Third Amendment and Restatement
Effective Date is set forth on Schedule 2.04, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its USD Revolving
Commitment as of the date of such Assignment and Acceptance, as applicable.  The
aggregate amount of the Lenders’ USD Revolving Commitments as of the Third
Amendment and Restatement Effective Date is $350,000,000.
 
“USD Revolving Commitment Percentage” means, with respect to any Revolving
Lender, the percentage of the total USD Revolving Commitments represented by
such Lender’s USD Revolving Commitment; provided that in the case of Section
2.25 when a Defaulting Lender shall exist, “USD Revolving Commitment Percentage”
shall mean the percentage of the total USD Revolving Commitments (disregarding
any Defaulting Lender’s USD Revolving Commitment) represented by such Lender’s
USD Revolving Commitment.  If the USD Revolving Commitments have terminated or
expired, the USD Revolving Commitment Percentages shall be determined based upon
the USD Revolving Commitments most recently in effect, giving effect to any
assignments.
 
 
 
24

--------------------------------------------------------------------------------

 
 
“USD Revolving Credit Exposure” means, with respect to any USD Revolving Lender
at any time, the sum of the outstanding principal amount of such Lender’s USD
Revolving Loans and its LC Exposure and Swingline Exposure at such time.
 
“USD Revolving Facility” means the USD  Revolving Commitments and the extensions
of credit made thereunder.
 
“USD Revolving Lenders” means the Persons listed on Schedule 2.04 under the
heading “USD Revolving Lenders”, any Incremental Revolving Lender that becomes a
USD Revolving Lender pursuant to Section 2.24 and any other Person that shall
have become a party hereto pursuant to an Assignment and Acceptance, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance.
 
“USD Revolving Loan” means a revolving credit loan denominated in dollars,
including any Incremental Revolving Loan denominated in dollars).
 
“USD Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make a USD Term Loan in an amount not to exceed the amount set forth
under the heading “USD Term Commitment” opposite such Lender’s name on Schedule
2.01.  The aggregate amount of the Lenders’ USD Term Commitments as of the Third
Amendment and Restatement Effective Date is $230,000,000.
 
“USD Term Facility” means the USD Term Commitments and the USD Term Loans made
thereunder.
 
“USD Term Lenders” means the Persons listed on Schedule 2.01 with a USD Term
Commitment and any other Person that shall have become USD Term Lender pursuant
to (i) an Assignment and Acceptance or (ii) Section 2.24; in each case, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.
 
“USD Term Loan” means (i) a term loan made by a Lender in dollars to the Parent
Borrower on the Third Amendment and Restatement Effective Date or (ii) an
Incremental Term Loan denominated in dollars.
 
“USD Term Percentage” means, with respect to any USD Term Lender, the percentage
of the aggregate principal amount of the then outstanding USD Term Loans
represented by the aggregate principal amount of such USD Term Lender’s then
outstanding USD Term Loans.
 
“Wholly-Owned Guarantor” means a Guarantor that is a Wholly-Owned Subsidiary.
 
“Wholly-Owned Subsidiary” means a Subsidiary all the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Borrower and/or one or
more other Wholly-Owned Subsidiaries.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”) or by Revolving Facility (e.g., a
 
 
 
25

--------------------------------------------------------------------------------

 
 
“USD Revolving Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”) or
by Revolving Facility (e.g., a “USD Borrowing”).
 
SECTION 1.03.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04.    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, (i)
notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar effect) to value any Indebtedness or other liabilities of any
Borrower or Subsidiary at “fair value”, as defined therein and (ii) if the
Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
ARTICLE II
 
The Credits
 
SECTION 2.01.    Term Commitments.  (a) Subject to the terms and conditions set
forth herein, each USD Term Lender severally agrees to make a USD Term Loan to
the Parent Borrower on the Third Amendment and Restatement Effective Date in an
amount not to exceed the amount of the USD Term Commitment of such Lender.  The
USD Term Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the Parent Borrower and notified to the Administrative Agent in
accordance with Sections 2.02 and 2.16.
 
(b)      Subject to the terms and conditions set forth herein, including Section
2.02(b) below, each Euro Term Lender severally agrees to make a Euro Term Loan
to the Subsidiary Borrower on the
 
 
 
26

--------------------------------------------------------------------------------

 
 
Euro Term Loan Transfer Date in an amount not to exceed the amount of the Euro
Term Commitment of such Lender.  The Euro Term Loans shall be Eurocurrency
Loans.
 
SECTION 2.02.    Procedure for Term Loan Borrowings and Euro Term Transfer (a)To
borrow Term Loans on the Third Amendment and Restatement Effective Date, the
Parent Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by (a) in the case of a Eurocurrency Borrowing, not
later than 11:00 a.m., Local Time, three Business Days prior to the Third
Amendment and Restatement Effective Date or (b) in the case of an ABR Borrowing,
not later 11:00 a.m., New York City time, one Business Day prior to the Third
Amendment and Restatement Effective Date) requesting that the USD Term Lenders
make the USD Term Loans, as applicable, on the Third Amendment and Restatement
Effective Date and specifying the amount to be borrowed and, except in the case
of ABR Borrowing of USD Term Loans, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
Interest Period.  Upon receipt of such Borrowing Request the Administrative
Agent shall promptly notify each Term Lender thereof.  Not later than 10:00
a.m., New York City time, on the Third Amendment and Restatement Effective Date
each USD Term Lender shall make available to the Administrative Agent at the
applicable Funding Office an amount in immediately available funds equal to the
Term Loan or Term Loans to be made by such Lender.  The Administrative Agent
shall credit the account of the applicable Borrower on the books of such office
of the Administrative Agent with the aggregate of the amounts made available to
the Administrative Agent by the Term Lenders in immediately available funds.
 
(b)      To effect the Euro Term Transfer, the Subsidiary Borrower may, not
later than 11:00 a.m., Local Time, at least three Business Days prior to the
Euro Term Loan Transfer Date, provide irrevocable notice (a “Euro Term Transfer
Notice”) to the Administrative Agent that the Subsidiary Borrower intends to
borrow Euro Term Loans to substantially simultaneously repay the Dollar
Equivalent amount of USD Revolving Loans funded on the Third Amendment and
Restatement Effective Date (such borrowing and repayment the “Euro Term
Transfer”).  The Euro Term Transfer Notice shall specify: (i) the date on which
the Euro Term Loans shall be borrowed (the “Euro Term Loan Transfer Date”, which
shall be a Business Day on or prior to the Euro Term Loan Transfer Deadline),
(ii) the aggregate principal amount of Euro Term Loans to be borrowed and (iii)
the initial Interest Period applicable to such Euro Term Loans. Upon receipt of
such Euro Term Transfer Notice the Administrative Agent shall promptly notify
each Euro Term Lender thereof.  Not later than 10:00 a.m., New York City time,
on the Euro Term Transfer Date each Euro Term Lender shall make available to the
Administrative Agent at the applicable Funding Office an amount in immediately
available funds equal to the Euro Term Loan to be made by such Lender.  The
Administrative Agent shall credit the account of the applicable Borrower on the
books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Euro Term Lenders in
immediately available funds and apply such funds to repay a Dollar Equivalent
amount of USD Revolving Loans funded on the Third Amendment and Restatement
Effective Date.  For the avoidance of doubt, Section 2.19 shall apply to the
repayments effecting the Euro Term Transfer.
 
SECTION 2.03.    Repayment of Term Loans.  Each of the USD Term Loan of each USD
Term Lender and the Euro Term Loan of each Euro Term Lender shall mature in 20
consecutive quarterly installments, each of which shall be in an amount equal to
the product of such Lender’s USD Term Percentage or Euro Term Percentage, as
applicable, multiplied by (i) the Amortization Percentage set forth below
opposite such installment and (ii) the initial principal amount of the USD Term
Loans or Euro Term Loans, as applicable, borrowed on the Third Amendment and
Restatement Effective Date and Euro Term Transfer Date, respectively (provided
that to the extent the Euro Term Transfer Date occurs after the first scheduled
“Installment” date below, the “Amortization Percentage” with respect to the Euro
Term Loans on the second “Installment” date shall equal 2.50%).
 
 
 
27

--------------------------------------------------------------------------------

 
 
Installment
Amortization Percentage
   
September 30, 2010
December 31, 2010
1.25%
1.25%
   
March 31, 2011
1.25%
June 30, 2011
1.25%
September 30, 2011
2.50%
December 31, 2011
2.50%
   
March 31, 2012
2.50%
June 30, 2012
2.50%
September 30, 2012
3.75%
December 31, 2012
3.75%
   
March 31, 2013
3.75%
June 30, 2013
3.75%
September 30, 2013
5.00%
December 31, 2013
5.00%
   
March 31, 2014
5.00%
June 30, 2014
5.00%
September 30, 2014
12.50%
December 31, 2014
12.50%
   
March 31, 2015
12.50%
June 30, 2015
12.50%

 
SECTION 2.04.    Revolving Commitments.  (a)  Subject to the terms and
conditions set forth herein, each USD Revolving Lender agrees to make USD
Revolving Loans to the Parent Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Credit Exposure exceeding the amount of such Lender’s
Revolving Commitment or (ii) the total Revolving Credit Exposure exceeding the
total Revolving Commitment.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Parent Borrower may borrow, prepay
and reborrow USD Revolving Loans.
 
(b)      Subject to the terms and conditions set forth herein, each Euro
Revolving Lender agrees to make Euro Revolving Loans to the Parent Borrower
and/or the Subsidiary Borrower from time to time during the Revolving Commitment
Period in an aggregate principal amount at any one time outstanding which (i)
does not exceed such Lender’s Euro Revolving Commitment, (ii) will not result in
such Lender’s Revolving Credit Exposure exceeding the amount of such Lender’s
Revolving Commitment and (iii) will not result in the total Revolving Credit
Exposure exceeding the total Revolving Commitment.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Parent Borrower
and/or the Subsidiary Borrower may borrow, prepay and reborrow Euro Revolving
Loans.
 
SECTION 2.05.    Revolving Loans and Borrowings.  (a) Each Revolving Loan under
any Revolving Facility shall be made as part of a Borrowing consisting of
Revolving Loans made by the
 
 
 
28

--------------------------------------------------------------------------------

 
 
Lenders ratably in accordance with their respective Revolving Commitments under
such Revolving Facility.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Revolving Commitments of the Lenders under each Revolving
Facility are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
 
(b)      Subject to Section 2.17, (i) each USD Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Parent Borrower may
request in accordance herewith and (ii) each Euro Revolving Borrowing shall be
comprised entirely of Eurocurrency Loans as the applicable Borrower may request
in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.
 
(c)      At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is not less than
(i) $1,000,000 and an integral multiple of $100,000 in excess thereof in the
case of Borrowings denominated in dollars and (ii) €1,000,000 and an integral
multiple of €100,000 in excess thereof in the case of Borrowings denominated in
euros.  At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.08(e).  Each Swingline Borrowing shall be in an amount that is not less than
$100,000.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than an aggregate
total of (i) ten dollar or euro Eurocurrency Borrowings or (ii) three Swingline
Borrowings.
 
(d)      Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 
SECTION 2.06.    Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (or in the case of a borrowing denominated in euro, in
writing) (a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of the proposed Borrowing or (b)
in the case of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of the proposed Borrowing.  Each such Borrowing
Request shall be irrevocable and in the case of telephonic notice shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the applicable Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.05:
 
(i)        the aggregate amount of the requested Borrowing;
 
(ii)        the Revolving Facility under which the Borrowing is to be made:
 
(iii)        the date of such Borrowing, which shall be a Business Day;
 
(iv)        in the case of a USD Borrowing, whether such Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing;
 
 
 
29

--------------------------------------------------------------------------------

 
 
(v)        in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
 
(vi)        the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.09.
 
If no election as to the Type of any USD Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
 
SECTION 2.07.    Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in dollars to
the Parent Borrower from time to time during the Revolving Commitment Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$10,000,000 or (ii) the total Revolving Credit Exposures exceeding the total
Revolving Commitments; provided that no Swingline Loan shall be made or
requested to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Parent
Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b)      To request a Swingline Loan, the Parent Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Parent Borrower.  The Swingline Lender shall make
each Swingline Loan available to the Parent Borrower by means of a credit to the
general deposit account of the Parent Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
 
(c)      The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the USD Revolving Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which USD Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each USD Revolving Lender, specifying in such notice
such Lender’s USD Revolving Commitment Percentage of such Swingline Loan or
Loans.  Each USD Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the account of the Swingline Lender, such Lender’s USD Revolving Commitment
Percentage of such Swingline Loan or Loans.  Each USD Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each USD Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.09 with respect to Loans made by
such Lender (and Section 2.09
 
 
 
30

--------------------------------------------------------------------------------

 
 
shall apply, mutatis mutandis, to the payment obligations of the USD Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the USD Revolving Lenders.  The
Administrative Agent shall notify the Parent Borrower of any participations in
any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender.  Any amounts received by the Swingline Lender from
the Parent Borrower (or other party on behalf of the Parent Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the USD Revolving Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear.  The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not relieve the Parent Borrower of any
default in the payment thereof.
 
SECTION 2.08.    Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Parent Borrower may request the issuance of
Letters of Credit denominated in dollars for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Commitment Period.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Parent Borrower to, or entered into by the Parent
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
 
(b)      Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Parent Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, the Parent
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Parent
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $40,000,000 and (ii) the total Revolving Credit Exposures shall not
exceed the total USD Revolving Commitments.
 
(c)      Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date not later than one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date.
 
(d)      Participations.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the USD Revolving Lenders, the Issuing
Bank hereby grants to each USD Revolving Lender, and each USD Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to
 
 
 
31

--------------------------------------------------------------------------------

 
 
such Lender’s USD Revolving Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each USD Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s USD Revolving Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Parent Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Parent Borrower for any
reason.  Each USD Revolving Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
 
(e)      Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Parent Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Parent Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m., New York City time, on such date,
or, if such notice has not been received by the Parent Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on the
Business Day immediately following the day that the Parent Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Parent Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.06 or 2.07 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Parent Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan.  If the Parent Borrower
fails to make such payment when due, the Administrative Agent shall notify each
USD Revolving Lender of the applicable LC Disbursement, the payment then due
from the Parent Borrower in respect thereof and such Lender’s USD Revolving
Commitment Percentage thereof.  Promptly following receipt of such notice, each
USD Revolving Lender shall pay to the Administrative Agent its USD Revolving
Commitment Percentage of the payment then due from the Parent Borrower, in the
same manner as provided in Section 2.09 with respect to Loans made by such
Lender (and Section 2.09 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Parent
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Parent Borrower of its obligation to reimburse such LC Disbursement.
 
(f)      Obligations Absolute.  The Parent Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of
 
 
 
32

--------------------------------------------------------------------------------

 
 
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Parent Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing (including the first sentence of this
paragraph (f)) shall not be construed to excuse the Issuing Bank from liability
to the Parent Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Parent Borrower to the extent permitted by applicable law) suffered by the
Parent Borrower that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g)      Disbursement Procedures.  The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Parent Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Parent Borrower of its
obligation to reimburse the Issuing Bank and the USD Revolving Lenders with
respect to any such LC Disbursement.
 
(h)      Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the Parent Borrower shall reimburse such LC Disbursement in full on
the date repayment of such LC Disbursement is due in accordance with Section
2.08(e), the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is due to but excluding the date that
the Parent Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans.  Interest accrued pursuant to this paragraph
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.
 
(i)      Replacement of the Issuing Bank.  The Issuing Bank may be replaced at
any time by written agreement among the Parent Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the USD Revolving Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Parent Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.11(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to
 
 
 
33

--------------------------------------------------------------------------------

 
 
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(j)      Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Parent Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the USD Revolving Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations with respect to
Letters of Credit under this Agreement.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Parent Borrower’s risk and expense, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Parent Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Parent Borrower under this Agreement.  If the
Parent Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid), together with any interest amount thereon, shall be
returned to the Parent Borrower within three Business Days after all Events of
Default have been cured or waived.
 
(k)      Transition of Existing Letters of Credit.
 
(i)        Upon the Third Amendment and Restatement Effective Date, all Existing
Letters of Credit shall be deemed to have ceased to be outstanding under the
Existing Credit Agreement and shall be deemed instead to have been issued under
this Agreement on the Third Amendment and Restatement Effective Date and to be
outstanding under this Agreement.
 
(ii)        The Parent Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and the Lenders that Schedule 2.08 to this Agreement
sets forth a true and complete listing of all Existing Letters of Credit.
 
SECTION 2.09.    Funding of Borrowings.  (a)  Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.07.  The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting
 
 
 
34

--------------------------------------------------------------------------------

 
 
the amounts so received, in like funds, to an account of the applicable Borrower
maintained with the Administrative Agent or as otherwise designated by the
applicable Borrower in the applicable Borrowing Request; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.08(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
 
(b)      Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the applicable Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the lesser of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of such Borrower, the interest rate applicable to the relevant
Borrowing.  If any such amount required to be paid by any Lender is not in fact
made available to the Administrative Agent within three Business Days following
the date upon which such Lender receives notice from the Administrative Agent,
the Administrative Agent shall be entitled to recover from such Lender, on
demand, such amount with interest thereon calculated from such due date at the
rate set forth in the preceding sentence plus 3%.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
 
SECTION 2.10.    Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, (i) the applicable Borrower may elect to
continue any Eurocurrency Borrowing by electing successive Interest Periods
therefore and (ii) the Parent Borrower may elect to convert any Borrowing
denominated in dollars to a different Type, all as provided in this
Section.  The applicable Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b)      To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by the time and in the
manner that a Borrowing Request would be required under Section 2.02 or 2.06, as
the case may be, if such Borrower were requesting a Borrowing of the Type and
currency resulting from such election to be made on the effective date of such
election.  Each such Interest Election Request shall be irrevocable and in the
case of telephonic notice shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the applicable Borrower.
 
(c)      Each telephonic and written Interest Election Request shall specify the
following information (and in the case of Revolving Borrowings, in compliance
with Section 2.05):
 
(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
 
 
35

--------------------------------------------------------------------------------

 
 
(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)        in the case of a Revolving Borrowing denominated in dollars,
whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
 
(iv)        if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 
(d)      Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)      If the Parent Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing denominated in dollars prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  If the applicable Borrower fails to
deliver a timely Interest Election Request with respect to a Borrowing
denominated in euro prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period the applicable Borrower shall be deemed to have elected to
continue such Borrowing with an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) each Eurocurrency
Borrowing denominated in euro shall be due and payable on the last day of the
Interest Period applicable thereto.
 
SECTION 2.11.    Termination and Reduction of Commitments.  (a)  Unless
previously terminated, the Revolving Commitments shall terminate on the Maturity
Date.
 
(b)      The Parent Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments under any Revolving Facility; provided that
(i) each reduction of the Revolving Commitments under any Revolving Facility
shall be in an amount that is an integral multiple of $100,000, in the case of
USD Revolving Commitments or the Dollar Equivalent of €100,000, in the case of
Euro Revolving Commitments, as applicable, and not less than $1,000,000, in the
case of USD Revolving Commitments or the Dollar Equivalent of €1,000,000, in the
case of Euro Revolving Commitments, as applicable, and (ii) the Parent Borrower
shall not terminate or reduce the Revolving Commitments under a Revolving
Facility if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.13, the Revolving Credit Exposures would exceed the
total USD Revolving Commitments or the Euro Revolving Loans would exceeds the
Euro Revolving Commitments.
 
(c)      The Parent Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any written notice, the Administrative
Agent
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Parent Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Parent
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Parent
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Revolving Commitments shall be permanent.  Each reduction of
the Revolving Commitments shall be made ratably among the Lenders in accordance
with their respective Revolving Commitments.
 
SECTION 2.12.    Repayment of Revolving Loans; Evidence of Debt.  (a)  Each
Borrower hereby unconditionally promises to pay on the Maturity Date to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower.  The Parent Borrower hereby
unconditionally promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Swingline Loan Maturity Date;
provided that on each date that a USD Revolving Borrowing is made, the Parent
Borrower shall repay all Swingline Loans then outstanding.
 
(b)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)      The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the applicable
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
(d)      The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
 
SECTION 2.13.    Optional Prepayments.  (a)  Subject to Section 2.19, each
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.
 
(b)      The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.11, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.11.  Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the
 
 
 
37

--------------------------------------------------------------------------------

 
 
Revolving Lenders of the contents thereof.  Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in Section 2.05
except that the Euro Term Transfer shall result in a repayment of USD Revolving
Loans in a Dollar Equivalent amount equal to the Euro Term Loans borrowed on the
Euro Term Loan Transfer Date.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.16.
 
SECTION 2.14.    Mandatory Prepayments.  (a)  If any Indebtedness shall be
issued or incurred by any Consolidated Entity (other than as permitted under
Section 6.01), an amount equal to 100% of the Net Cash Proceeds shall be applied
on the date of such issuance or incurrence toward the prepayment of the USD Term
Loans (or, if such Indebtedness is issued or incurred by the Subsidiary Borrower
or any of its subsidiaries while the Euro Term Loans are outstanding, shall be
applied to prepayment of the Euro Term Loans) ratably in accordance with the
respective outstanding principal amounts thereof and as otherwise set forth in
Section 2.14(c); provided that no prepayment shall be required to be made
pursuant to this subsection (a) if the Leverage Ratio on the last the day of the
fiscal quarter most recently ended is 2.25 to 1.00 or less.
 
(b)      If on any date any Consolidated Entity shall receive Net Cash Proceeds
in connection with any Receivables Financing Program then such Net Cash Proceeds
shall be applied on such date toward the prepayment of the USD Term Loans and
the Euro Term Loans ratably in accordance with the respective outstanding
principal amounts thereof and as otherwise set forth in Section 2.14(c).
 
(c)      Amounts to be applied in connection with prepayments made pursuant to
this Section 2.14 shall (i) be applied to the remaining installments thereof as
directed by the Parent Borrower and in accordance with Section 2.21(b) and (ii)
be reduced (but not below zero) to the extent of prepayments of the USD Term
Loans or Euro Term Loans, as applicable, prepaid pursuant to Section 2.13 at any
time during the twelve month period ending on the date such prepayment would
otherwise be required under this Section 2.14.  Prepayments shall be made,
first, to ABR Loans and, second, to Eurocurrency Loans and in each case,
together with accrued interest to the date of such prepayment on the amount
prepaid and the principal amount of Term Loans and accrued interest thereon to
be paid by the applicable Borrower pursuant to any such prepayment shall not
exceed in the aggregate the applicable portion of Net Cash Proceeds with respect
to such prepayment.
 
SECTION 2.15.    Fees.  (a)  The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Third Amendment and Restatement Effective Date to but excluding the date on
which such Revolving Commitment terminates.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days, and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of this Section 2.15(a), the unused
amount of the Revolving Commitment of any Revolving Lender shall be deemed to be
the excess of (i) the aggregate Revolving Commitment of such Lender over (ii)
the aggregate Revolving Credit Exposure of such Lender (exclusive of Swingline
Exposure).
 
(b)      The Parent Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Eurocurrency Loans on the average daily amount
 
 
 
38

--------------------------------------------------------------------------------

 
 
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Third
Amendment and Restatement Effective Date to but excluding the later of the date
on which such Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Parent Borrower and the Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Third
Amendment and Restatement Effective Date to but excluding the later of the date
of termination of the Revolving Commitments and the date on which there ceases
to be any LC Exposure, as well as the Issuing Bank’s standard fees with respect
to the issuance, administration, amendment, payment, negotiation, renewal or
extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Third Amendment and Restatement Effective
Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand.  Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(c)      The Parent Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Parent Borrower and the Administrative Agent.
 
(d)      All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.16.    Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
 
(b)      The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
 
(c)      Notwithstanding the foregoing, immediately upon the occurrence of an
Event of Default under Article VII(a), (b), (h) or (i), and in all other cases
at the option of the Required Lenders which may be exercised following the
occurrence of any other Event of Default, the Loans (and, to the extent
permitted by law, overdue interest, fees and other amounts) shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section and (ii) in the case of
overdue interest, fees and other amounts, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
 
(d)      Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Commitment Period), accrued
interest on the principal amount repaid or
 
 
 
39

--------------------------------------------------------------------------------

 
 
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
 
(e)      All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.17.    Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:
 
(a)      the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b)      the Administrative Agent is advised by the Majority Facility Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Parent Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing shall be ineffective and (ii) (A) if any Borrowing Request requests a
Eurocurrency Borrowing denominated in dollars, such Borrowing shall be made as
an ABR Borrowing and (B) no new Eurocurrency Borrowings denominated in euro
shall be permitted; provided that continuations of Eurocurrency Borrowings
denominated in euro shall be permitted using an Adjusted LIBO Rate or LIBO Rate,
as applicable, reasonably determined by the Administrative Agent.
 
SECTION 2.18.    Increased Costs.  (a)  If any Change in Law shall:
 
(i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
 
(ii)        impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein; or
 
(iii)        subject any Lender or any Issuing Bank to any tax on its capital
(or any similar tax) with respect to this Agreement, any Letter of Credit or any
Loan made by it (except for Indemnified Taxes and Other Taxes covered by Section
2.20 and changes in the rate of tax on the overall net income or profits of such
Lender or Issuing Bank);
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan) or to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction
suffered.  Nothing in this Section 2.18(a) shall override the provisions of
Section 2.20.
 
(b)      If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
 
(c)      A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Parent Borrower and shall be conclusive
absent manifest error.  The applicable Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)      Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Parent Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.19.    Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow any Eurocurrency
Loan, continue as a Eurocurrency Loan or prepay any Eurocurrency Revolving Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.13(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Parent Borrower pursuant to Section 2.22, then, in any such
event, the applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurocurrency
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Parent Borrower and shall be conclusive absent manifest error.  The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
SECTION 2.20.    Taxes.  (a)  Any and all payments by any Loan Party on account
of any Obligation shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Indemnified Taxes or
Other Taxes are required to be deducted and withheld from any amounts payable to
the Administrative Agent, a Lender or an Issuing Bank as determined in good
faith by the applicable withholding agent, then (i) the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, a Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made and (ii) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law.
 
(b)      In addition, the applicable Loan Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)      Each Loan Party shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any Obligation (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that such Loan Party shall not be
obligated to make payment to the Administrative Agent, any Lender or the Issuing
Bank pursuant to this Section 2.20 in respect of penalties, interest or other
liabilities attributable to any Indemnified Taxes or Other Taxes, if (i) written
demand for such payment has not been made by the Administrative Agent, Lender or
Issuing Bank within 90 days from the date on which such party knew of the
imposition of Indemnified Taxes or Other Taxes by the relevant Governmental
Authority or (ii) such penalties, interest or other liabilities are attributable
to the gross negligence or willful misconduct of the Administrative Agent,
Lender or Issuing Bank, as the case may be.  After the Administrative Agent,
Lender or the Issuing Bank learns of the imposition of Indemnified Taxes or
Other Taxes, such party will act in good faith to promptly notify the applicable
Loan Party of its obligations hereunder.  A certificate as to the amount of such
payment or liability delivered to the applicable Loan Party by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
 
(d)      As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
(e)      If the Administrative Agent, any Lender or the Issuing Bank shall
become aware that it is entitled to receive a refund from a relevant
Governmental Authority in respect of Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Loan Party pursuant to this Section 2.20, it
shall promptly notify such Loan Party of the availability of such refund and
shall, within 90 days after receipt of a request by such Loan Party (whether as
a result of notification that it has made to such Loan Party or otherwise), make
a claim to such Governmental Authority for such refund at such Loan Party’s
expense.  If the Administrative Agent, any Lender or the Issuing Bank receives a
refund in respect of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party pursuant to this Section 2.20, or with respect
to which a Loan Party has paid additional amounts pursuant to this Section 2.20,
it shall promptly notify such Loan Party of such refund and shall within 90 days
from the date of receipt of such refund pay over the amount of such refund
(including any interest paid or credited by the relevant Governmental Authority
with respect to such refund) to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.20 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, Lender or the Issuing Bank; provided, however, that such Loan Party, upon
the request of such party, agrees to repay the amount paid over to such Loan
Party (plus penalties, interest or other charges due to the appropriate
Governmental Authority in connection therewith) to such party in the event such
party is required to repay such refund to such Governmental Authority.  Nothing
in this Section 2.20(e) shall require the Administrative Agent, any Lender or an
Issuing Bank to make available its tax returns or any other information relating
to its taxes that it deems to be confidential.
 
(f)      If any Loan Party determines in good faith that a reasonable basis
exists for contesting the imposition of Taxes with respect to a Lender, the
Administrative Agent or the Issuing Bank, the relevant Lender, the
Administrative Agent or the Issuing Bank, as the case may be, shall use
reasonable efforts to cooperate with such Loan Party in challenging such Taxes
at such Loan Party’s expense if requested by such Loan Party.
 
(g)        (i) The Administrative Agent, any Lender and the Issuing Bank shall
use reasonable efforts to comply timely with any certification, identification,
information, documentation or other reporting requirements if such compliance is
required by law, regulation, administrative practice or an applicable treaty as
a precondition to exemption from, or reduction in the rate of, deduction or
withholding of any Indemnified Taxes or Other Taxes arising under non-U.S. tax
law for which any Loan Party is required to pay any additional amounts payable
to or for the account of the Administrative Agent, any Lender and the Issuing
Bank pursuant to this Section 2.20; provided that complying with such
requirements would not be materially more onerous (in form, in procedure or in
the substance of information disclosed) to the Administrative Agent, any Lender
and the Issuing Bank than complying with the comparable information or other
reporting requirements imposed under U.S. tax law, regulations and
administrative practice.
 
(ii)  In addition, if a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall deliver to the Administrative Agent and the Loan Party such forms or other
documents as shall be prescribed by applicable law, if any, or as otherwise
reasonably requested, as may be necessary for the Administrative Agent or such
Loan Party, as applicable, to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
 
 
 
43

--------------------------------------------------------------------------------

 
 
(h)      Each Foreign Lender (or Transferee who becomes a Foreign Lender) shall
deliver to the Loan Party and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service (“IRS”) Form
W-8BEN, Form W-8ECI or Form W-8IMY (together with any applicable underlying IRS
forms) or, in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit H and the applicable Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Foreign Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on payments under this Agreement and the other Loan Documents.  Such forms
shall be delivered by each Foreign Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation).  In addition, each
Foreign Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Foreign Lender.  Each
Foreign Lender shall promptly notify the Loan Party at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Loan Party (or any other form of certification adopted by the
U.S. taxing authorities for such purpose).  Notwithstanding any other provision
of this paragraph, a Foreign Lender shall not be required to deliver any form
pursuant to this paragraph that such Non U.S. Lender is not legally able to
deliver.
 
(i)      For any period with respect to which a Foreign Lender has failed to
provide the relevant Loan Party or the Administrative Agent with the appropriate
form as required by Section 2.20(g) or (h) (whether or not such Lender is
lawfully able to do so, unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be delivered), such Lender shall not be entitled to indemnification
under Section 2.20(a) or (b) with respect to Indemnified Taxes; provided that if
a Foreign Lender, otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to U.S. withholding taxes because of its
failure to deliver a form required hereunder, the applicable Loan Party shall
take such steps as such Lender shall reasonably request to assist such Lender to
recover such taxes at the Lender’s expense.
 
(j)      Each Lender or Issuing Bank shall indemnify the Administrative Agent
for the full amount of any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or similar charges imposed by any Governmental
Authority that are attributable to such Lender or Issuing Bank, as applicable,
and that are payable or paid by the Administrative Agent (other than such
amounts which are paid or indemnified by Section 2.20(a) or Section 2.20(c)),
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto payable or paid by the Administrative Agent,
as determined by the Administrative Agent in good faith. A certificate as to the
amount of such payment or liability delivered to any Lender or Issuing Bank by
the Administrative Agent shall be conclusive absent manifest error.
 
SECTION 2.21.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  Each Loan Party shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under Section
2.18, 2.19 or 2.20, or otherwise) prior to 12:00 noon, Local Time, on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its office specified in Section
10.01, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.18, 2.19, 2.20 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other
 
 
 
44

--------------------------------------------------------------------------------

 
 
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All principal and interest payments in respect of any
Loan shall be made in the currency in which such Loan was made and all
other  payments hereunder shall be made in dollars.
 
(b)      Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Loans under any Facility shall be made pro rata
according to the respective outstanding principal amounts of the Loans then held
by the Lenders under such Facility.  The amount of each principal prepayment of
the Term Loans shall be applied to reduce the then remaining installments of the
Term Loans under such Term Facility, pro rata based upon the respective then
remaining principal amounts thereof. Amounts prepaid on account of Term Loans
may not be reborrowed (it being understood such restriction shall not be
interpreted to limit the Borrowers’ ability to effect the Euro Term Transfer).
 
(c)      If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(d)      If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the applicable
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply).  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.
 
(e)      Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if such Borrower has not in fact made such
 
 
 
45

--------------------------------------------------------------------------------

 
 
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the lesser of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.  If any
such amount required to be paid by any Lender or the Issuing Bank is not in fact
made available to the Administrative Agent within three Business Days following
the date upon which such Lender or Issuing Bank receives notice from the
Administrative Agent, the Administrative Agent shall be entitled to recover from
such Lender or Issuing Bank, on demand, such amount with interest thereon
calculated from such due date at the rate set forth in the preceding sentence
plus 3%.
 
(f)      If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03, 2.07(c), 2.08(d) or (e), 2.09(b) or 2.21(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.  Any
amounts so applied shall nevertheless discharge the obligations of the
applicable Borrower to such Lender to the extent of such application.
 
SECTION 2.22.    Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.18, or if any Loan Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.18 or 2.20, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Each Loan
Party hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment; the mere existence
of such costs and expenses shall not be deemed to be disadvantageous to such
Lender.
 
(b)      If any Lender requests compensation under Section 2.18, or if any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, or if any
Lender becomes a Defaulting Lender, then the applicable Loan Party may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee shall be identified to such Lender
by the applicable Loan Party and may be another Lender, if a Lender accepts such
assignment); provided that (i) such Loan Party shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank and the Swingline Lender), (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or such Loan Party (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.18 or payments required to be made pursuant to Section 2.20,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling such Loan Party to require such assignment and
delegation cease to apply.
 
 
46

--------------------------------------------------------------------------------

 
 
 
SECTION 2.23.      Prepayments Required Due to Currency Fluctuation.  (a)  Not
later than 1:00 p.m., New York City time, on the last Business Day of each
fiscal quarter of the Consolidated Entities or at such other time as is
reasonably determined by the Administrative Agent (the “Calculation Time”), the
Administrative Agent shall determine the Dollar Equivalent of the total
Revolving Credit Exposures outstanding as of such date.
 
(b)      If at the Calculation Time, the Dollar Equivalent of (i) the total
outstanding Revolving Credit Exposures exceed the total USD Revolving
Commitments then in effect or (ii) the total Euro Revolving Loans outstanding
exceeds the total Euro Revolving Commitments then in effect, in each case, by 5%
or more, then within five Business Days of notice to the applicable Borrower
thereof, such Borrower shall prepay Revolving Loans or Swingline Loans or cash
collateralize the outstanding Letters of Credit in an aggregate principal amount
at least equal to such excess.  Nothing set forth in this Section 2.23(b) shall
be construed to require the Administrative Agent to calculate compliance under
this Section 2.23(b) other than at the times set forth in Section 2.23(a).
 
SECTION 2.24.      Incremental Facilities.  (a) The Parent Borrower may, by
written notice to the Administrative Agent at any time prior to the Maturity
Date, request Incremental Term Loans and/or Incremental Revolving Commitments in
an aggregate amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Lenders (which may include
any existing Lender, it being understood each existing Lender shall have no
obligation to participate in any Incremental Facility) willing to provide such
Incremental Term Loans and/or Incremental Revolving Loans, as the case may be;
provided, that each Incremental Term Lender and/or Incremental Revolving Lender,
if not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and, in the case of Incremental Revolving Lenders only, the
Issuing Bank and the Swingline Lender (which approval shall, in either case, not
be unreasonably withheld).  Such notice shall set forth (i) the amount of the
Incremental Term Loans and/or Incremental Revolving Commitments being requested
(which shall be (x) with respect to Incremental Term Loans, in minimum
increments of $50,000,000, (y) with respect to Incremental Revolving
Commitments, in minimum increments of $10,000,000 or (z) equal to the remaining
Incremental Amount), (ii) the date, which shall be a Business Day, on which such
Incremental Term Loans are requested to be made and/or Incremental Revolving
Commitments are requested to become effective (the “Increased Amount Date”)
pursuant to an Incremental Facility Activation Notice, (iii) whether such
Incremental Term Loans and/or Incremental Revolving Commitments are to be loans
on the same terms as the outstanding Term Loans and/or Revolving Commitments or
loans with terms different from the outstanding Term Loans and/or Revolving
Commitments, (iv) the use of proceeds for such Incremental Term Loan and/or
Incremental Revolving Commitment and (v) pro forma financial statements
demonstrating compliance on a pro forma basis with the financial covenants set
forth in Sections 6.10 and 6.11 after giving effect to such Incremental Term
Loan and/or Incremental Revolving Commitments and the Loans to be made
thereunder and the application of the proceeds therefrom (including by giving
pro forma effect to any Permitted Acquisition including aggregate consideration
in excess of $20,000,000 financed thereby) as if made and applied on the date of
the most-recent financial statements of the Parent Borrower delivered pursuant
to Section 5.01.
 
(b)      The Borrowers and each Incremental Term Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loans of such Incremental Term Lender and/or Incremental Revolving Commitment of
such Incremental Revolving Lender.  Each Incremental Assumption Agreement shall
specify the terms of the Incremental Term Loans to be made thereunder; provided
that (i) the proceeds of any Incremental Facilities shall be used for general
corporate purposes of the Parent Borrower and its Subsidiaries (including
acquisitions and investments permitted under Section 6.04), (ii) the maturity
date of any
 
 
 
47

--------------------------------------------------------------------------------

 
 
Incremental Term Loan shall be no earlier than the Maturity Date, (iii) the
weighted average life to maturity of any Incremental Term Loan shall be no
shorter than the weighted average life to maturity of the existing Term
Facility, (iv) the maturity date or commitment reduction date of any Incremental
Revolving Loan shall be no earlier than the Maturity Date and such Incremental
Revolving Facility shall not require any scheduled commitment reductions prior
to the Maturity Date, (v) the Incremental Revolving Facilities shall share
ratably in any mandatory prepayments of the existing Revolving Loans, (vi) if
the initial yield over the applicable base rate (such calculation for both the
Incremental Facility and the applicable Facility, to include the upfront fees,
any interest rate floors and any OID (as defined below) but excluding any
arrangement, underwriting or similar fee paid to the Administrative Agent or the
Commitment Parties) in respect of any Incremental Term Loans and/or Incremental
Revolving Commitments exceeds the initial yield for the existing applicable
Facility by more than ¼ of 1% (it being understood that any such increase may
take the form of original issue discount (“OID”), with OID being equated to the
interest rates in a manner determined by the Administrative Agent based on an
assumed four-year life to maturity), the Applicable Margin for the existing
applicable Facility shall be increased so that the initial yield in respect of
such Incremental Term Loans and/or Incremental Revolving Commitments is no more
than ¼ of 1% higher than the initial yield for the existing applicable
Facility.  All terms and documentation with respect to any Incremental Facility
which differ from those with respect to the Loans under the existing applicable
Facility shall be reasonably satisfactory to the Administrative Agent (except to
the extent permitted by clauses (ii), (iii), (iv) and (vi) above). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Assumption Agreement.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Assumption Agreement,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans and/or
Incremental Revolving Commitments evidenced thereby.  Any such deemed amendment
may be memorialized in writing by the Administrative Agent with the Borrowers’
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.
 
(c)         Notwithstanding the foregoing, no Incremental Term Loan may be made
and no Incremental Revolving Commitment shall become effective under this
Section 2.24 unless (i) on the date on which such Loan is made or of such
effectiveness, the conditions set forth in Section 4.02 shall be satisfied by
the Incremental Term Lender and /or Incremental Revolving Lender, as applicable,
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by the President or the Chief Financial Officer or
Treasurer of each Borrower, (ii) the Administrative Agent shall have received
legal opinions, board resolutions and other closing certificates and
documentation as required by the relevant Incremental Assumption Agreement and
consistent with those delivered on the Third Amendment and Restatement Effective
Date under Section 4.01 and such additional documents and filings (including
amendments to the Mortgages and other Security Documents and title endorsement
bring downs) as the Administrative Agent may reasonably require to assure that
the Incremental Term Loans and/or Incremental Revolving Loans are secured by the
Collateral and guaranteed by the Loan Parties ratably with the existing Loans,
(iii) the Parent Borrower and its Subsidiaries would be in compliance with the
financial covenants set forth in Sections 6.10 and 6.11 on a pro forma basis
after giving effect to such Incremental Term Loans and/or Incremental Revolving
Commitments and the Loans to be made thereunder and the application of the
proceeds therefrom as if made and applied on such date, and (iv) no Default or
Event of Default shall have occurred and be continuing on the date on which such
Loan is made or is effective or after giving effect to the Incremental Term
Loans and/or Incremental Revolving Loans requested to be made on such date.
 
(d)         Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Incremental Term Loans and/or Incremental Revolving Loans, when originally
made, are included in each borrowing of outstanding Term
 
 
 
48

--------------------------------------------------------------------------------

 
 
Loans or Revolving Loans on a pro rata basis, and the Borrower agrees that
Section 2.19 shall apply to any conversion of Eurocurrency Loans to ABR Loans
reasonably required by the Administrative Agent to effect the foregoing.  For
the avoidance of doubt, it is understood that the Revolving Facility shall be
increased in an amount equal to the aggregate Incremental Revolving Commitments.
 
SECTION 2.25.    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)      fees shall cease to accrue on the Revolving Commitment of such
Defaulting Lender pursuant to Section 2.15;
 
(b)        the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, the Majority
Facility Lenders, the Super-Majority Facility Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender disproportionately when compared to
the other affected Lenders, or increases or extends the Commitment of any such
Defaulting Lender, shall require the consent of such Defaulting Lender;
 
(c)        if any Swingline Exposure exists or LC Exposure is outstanding at the
time a Lender becomes a Defaulting Lender then:
 
(i)  all or any part of such Swingline Exposure and LC Exposure shall be
reallocated pro-rata among the non-Defaulting Lenders in accordance with their
relative USD Revolving Commitment Percentage but only to the extent (x) the sum
of all non-Defaulting Lenders’ USD Revolving Credit Exposure does not exceed the
total of all non-Defaulting Lenders’ USD Revolving Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time,
 
(ii)  to the extent the reallocation described in the preceding clause (i)
cannot be effected, the Borrowers shall within one Business Day following notice
by the Administrative Agent (x) first, prepay such Swingline Exposure and (y)
second, cash collateralize such Defaulting Lender’s LC Exposure in accordance
with the procedures set forth in this Agreement for so long as such LC Exposure
is outstanding;
 
(d)        (i) if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to Section 2.25(c), the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.15 with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(ii)  if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 2.25(c), then the fees payable to the Lenders pursuant to Section
2.15 shall be adjusted proportionately to reflect such reallocation; or
 
(iii)  if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 4.16(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all fees that otherwise
would have been payable to such Defaulting Lender pursuant to Section 2.15 with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;
 
 
 
49

--------------------------------------------------------------------------------

 
 
(e)         so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit unless it has
received assurances satisfactory to it that non-Defaulting Lenders will cover
the related exposure and/or the Borrowers have provided cash collateral in
respect of the exposure of such Defaulting Lender satisfactory to it, and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.21(c)(i) (and Defaulting Lenders shall not
participate therein); and
 
(f)         any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 10.08
but excluding Section 2.22) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Swingline Lender or Issuing Bank hereunder, (iii)
third, if so determined by the Administrative Agent or requested by the
Swingline Lender or Issuing Bank, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
participating interest in any Swingline Loan or Letter of Credit then
outstanding, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans or Letters of Credit made or issued thereafter under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or any
Swingline Lenders or the Issuing Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or Swingline Lender or the Issuing
Bank against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (vii) seventh, to the payment of
any amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of Letter of Credit disbursements which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 4.02 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.
 
(g)         In the event that the Administrative Agent, each Borrower, the
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s USD Revolving Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Revolving
Loans in accordance with its USD Revolving Commitment Percentage or Euro
Revolving Commitment Percentage, as applicable.
 
 
50

--------------------------------------------------------------------------------

 


 
ARTICLE III
 
Representations and Warranties
 
The Parent Borrower represents and warrants to the Lenders (as to itself and its
subsidiaries) that:
 
SECTION 3.01.    Organization; Powers.  Except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each of the Consolidated Entities is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own or lease its property
and to carry on its business as now conducted and is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required.  Schedule 3.01 sets forth the correct and complete list of each
Subsidiary, as of the Third Amendment and Restatement Effective Date, indicating
(a) its jurisdiction of organization, (b) its ownership (by holder and
percentage interest), (c) its business and primary geographic scope of operation
and (d) whether such Subsidiary is a Material Subsidiary.
 
SECTION 3.02.    Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate, partnership,
limited liability company or trust powers and have been duly authorized by all
necessary corporate and, if required, stockholder, partner, member or
beneficiary action.  Each Loan Document to which any Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting creditors’ rights generally,
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and an implied covenant of good faith and fair dealing.
 
SECTION 3.03.    Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect or those which the failure to obtain or
make could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of any Consolidated
Entity or any order or decree of any Governmental Authority binding on or
affecting any Consolidated Entity where such violation of such order or decree,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Consolidated Entity or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any Consolidated Entity, where such violation or result, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset of any Consolidated Entity, except pursuant to the terms of any Loan
Document.
 
SECTION 3.04.    Financial Condition; No Material Adverse Change.  (a)  The
Parent Borrower has heretofore furnished to the Lenders (i) the audited
consolidated balance sheets of the Consolidated Entities and the related
statements of income, stockholders equity and cash flows as of and for the
fiscal years ended December 29, 2007, December 27, 2008 and December 26, 2009
reported on by PriceWaterhouseCoopers LLP, independent public accountants, and
(ii) the unaudited consolidated and consolidating balance sheets of the
Consolidated Entities and the related statements of income, stockholders equity
and cash flows as of and for each fiscal quarter since December 26, 2009 as to
which such financial statements are available.  Such financial statements in
clauses (i) and (ii) above present
 
 
 
51

--------------------------------------------------------------------------------

 
 
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Consolidated Entities as of such dates and for
such periods in accordance with GAAP.
 
(b)      Except for Disclosed Matters, since December 26, 2009, there has been
no change that could reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.05.    Properties.  (a)  Each of the Consolidated Entities has good
title to, or valid leasehold interests in, all its real and personal property
material to its business reflected in the financial statements described in
Section 3.04, except for Permitted Encumbrances and other defects in title that
do not interfere with its ability to conduct its business as currently conducted
or to utilize such properties for their intended purposes or to the extent that
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
(b)      Each of the Consolidated Entities owns, or is licensed to use, all
trademarks, tradenames, service marks, service names, copyrights, patents,
domain names and other intellectual property material to its business to the
extent that the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and, to the knowledge
of the Consolidated Entities, the use thereof by the Consolidated Entities does
not infringe upon the rights of any other Person, and, to the knowledge of
Consolidated Entities, no Person has infringed upon the rights of the
Consolidated Entities thereto where such infringement, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.06.    Litigation and Environmental Matters.  (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Consolidated Entities,
threatened against or affecting any Consolidated Entities (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement, any other Loan Document or the Transactions.
 
(b)      Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Consolidated Entity (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
 
(c)      Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
SECTION 3.07.    Compliance with Laws and Agreements.  (a)  Each of the
Consolidated Entities is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
(b)  No Loan Party or any Subsidiary (i) engages in any dealings or transactions
prohibited by Section 2 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), or (ii) is a person on
the list of Specially Designated Nationals and Blocked Persons or is
 
 
 
52

--------------------------------------------------------------------------------

 
 
otherwise the subject of any other U.S. Department of Treasury’s Office of
Foreign Assets Control (“OFAC”) regulation or executive order imposing
OFAC-administered sanctions.
 
(c)  Each Loan Party and its Subsidiaries is in compliance, in all material
respects, with (i) Section 5(b) the Trading with the Enemy Act, as amended, OFAC
regulations (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
SECTION 3.08.    Investment Company Status.  No Consolidated Entity is required
to register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.
 
SECTION 3.09.    Taxes.  Each of the Consolidated Entities has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the applicable Consolidated Entity has set aside on its books adequate
reserves in conformity with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.10.    ERISA.  No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  Except as disclosed on Schedule 3.10, as
of the date of the most recent financial statements reflecting such amounts (i)
the present value of the accumulated benefit obligation under each Plan (based
on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not exceed by more than $40,000,000 the fair market value
of the assets of such Plan and (ii) the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not exceed by more
than $40,000,000 the fair market value of the assets of all such underfunded
Plans.
 
SECTION 3.11.    Disclosure.  The Parent Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which any
Consolidated Entity is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Consolidated Entity to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Parent
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
 
SECTION 3.12.    Security Documents.  The Security Documents are effective to
create in favor of the Administrative Agent for its benefit and the ratable
benefit of the Lenders a legal, valid and enforceable perfected first-priority
Lien on the Collateral as security for the Obligations.
 
SECTION 3.13.    Federal Reserve Regulations.  (i)  No Consolidated Entity is
engaged principally, or as one of its important activities, in the business of
extending credit for the purposes of buying or
 
 
53

--------------------------------------------------------------------------------

 
 
carrying Margin Stock (as defined under Regulation U).  (ii) No part of the
proceeds of any Loan, and no Letter of Credit, will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or X.
 
SECTION 3.14.    Solvency.  Immediately after the consummation of the
Transactions (a) the fair value of the assets of each Loan Party at a fair
valuation will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
considering all financing alternatives and potential asset sales reasonably
available to such Loan Party; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, considering all financing alternatives
and potential asset sales reasonably available to such Loan Party; and (d) each
Loan Party will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Third Amendment and Restatement Effective
Date.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.    Third Amendment and Restatement Effective Date.  The
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.02):
 
(a)      The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or email transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b)      The Administrative Agent (or its counsel) shall have received from the
parties to any (i) Guarantee Agreement, (ii) Pledge Agreement and (iii) Security
Agreement either (x) a counterpart of each such agreement signed on behalf of
such party or (y) written evidence satisfactory to the Administrative Agent
(which may include telecopy or email transmission of a signed signature page of
each such agreement) that such party has signed a counterpart of each such
agreement, in each case, substantially in the form of Exhibits C, D and E.
 
(c)      The Administrative Agent shall have received evidence satisfactory to
it that, substantially simultaneously with the funding of any Loans on the Third
Amendment and Restatement Effective Date, the Existing BOA Facility shall
terminate and the principal of all outstanding loans thereunder and all accrued
interest, fees and other amounts owing thereunder, shall have been repaid.
 
(d)      The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Third Amendment and Restatement Effective Date) from counsel to the Parent
Borrower and its Subsidiaries as follows:
 
(i)        Davis Polk & Wardwell, special New York counsel, substantially in the
form of Exhibit B-1;
 
 
 
54

--------------------------------------------------------------------------------

 
 
(ii)         David Johst, General Counsel for the Consolidated Entities,
substantially in the form of Exhibit B-2;
 
(iii)        Morris, Nichols, Arsht & Tunnell, special Delaware counsel,
substantially in the form of Exhibit B-3; and
 
(iv)        NautaDutilh N.V., special Dutch counsel, substantially in the form
of Exhibit B-4.
 
The Parent Borrower hereby requests such counsel to deliver such opinion.
 
(e)      The Administrative Agent shall have received (i) the financial
statements referred to in Section 3.04(a) and (ii) a pro forma consolidated
balance sheet and related statement of income as at the date of the most recent
consolidated balance sheet delivered pursuant to clause (i) adjusted to give
effect to the Transactions as if such Transactions had occurred on such date.
 
(f)      The Administrative Agent (or its counsel) shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Borrower, the authorization of the Transactions and any other legal matters
relating to each Borrower, this Agreement or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
(g)      The Administrative Agent shall have received a certificate, dated as of
the Third Amendment and Restatement Effective Date and signed by the President,
a Vice President or the Financial Officer of the Parent Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
 
(h)      All consents and approvals necessary to be obtained from any
Governmental Authority or other Person in connection with the financing
contemplated hereby and the continuing operation of the Consolidated Entities
shall have been obtained and be in full force and effect.
 
(i)      The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Third Amendment and Restatement Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.
 
(j)      Each Lender shall have received, at least five Business Days prior to
the Third Amendment and Restatement Effective Date, all applicable documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the United States PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) which is requested by such Lender at least
ten Business Days prior to the Third Amendment and Restatement Effective Date.
 
(k)      The Parent Borrower and its Subsidiaries shall be solvent on a
consolidated basis after giving effect to the Transactions and the Commitment
Parties (or their counsel) shall have received a certificate from the chief
financial officer of the Parent Borrower, in form and substance reasonably
satisfactory to the Commitment Parties certifying to the effect thereof.
 
(l)      All documents and instruments required to perfect the Administrative
Agent’s security interests in the Collateral shall have been executed and
delivered and be in proper form for filing,
 
 
 
55

--------------------------------------------------------------------------------

 
 
and the Administrative Agent (or its counsel) shall have received a perfection
certificate in form and substance satisfactory to the Administrative Agent in
respect of the Loan Parties and the Collateral.
 
(m)        The Administrative Agent shall have received evidence satisfactory to
it that, substantially simultaneously with the funding of any Loans on the Third
Amendment and Restatement Effective Date, all commitments under the Existing
Credit Agreement (other than those continuing as Commitments under this
Agreement) shall terminate and the applicable Borrower or Borrowers shall have
repaid the principal of all outstanding loans thereunder and paid all accrued
interest, fees and other amounts owing thereunder.  The parties hereto that are
Existing Lenders hereby waive any provision under the Existing Credit Agreement
requiring advance written notice in order to repay any “Loans” or terminate any
“Commitments” under and as defined in the Existing Credit Agreement, it being
understood that the “Commitments” (other than those continuing as Commitments
under this Agreement) shall automatically terminate on the Third Amendment and
Restatement Effective Date.
 
(n)      The Parent Borrower shall have (i) used commercially reasonable efforts
to obtain prior to the Third Amendment and Restatement Effective Date updated
corporate credit and corporate family credit ratings from S&P and Moody’s,
respectively, and ratings for the Facility from each of Moody’s and S&P or (ii)
provided evidence satisfactory to the Administrative Agent that such ratings
shall be obtained within a commercially reasonable time after the Third
Amendment and Restatement Effective Date.
 
SECTION 4.02.    Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including on the Third Amendment and
Restatement Effective Date), and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a)      The representations and warranties set forth in this Agreement and the
other Loan Documents shall be true and correct in all material respects (if not
qualified as to materiality or Material Adverse Effect) or in any respect (if so
qualified) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.
 
(b)      At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing and there shall be
no laws, rules, regulations or orders that would cause the making or maintaining
of such Loan or such Letter of Credit to be unlawful or otherwise unenforceable.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or cash
collateralized to the satisfaction of the Administrative Agent) and all LC
Disbursements shall have been reimbursed, the Parent Borrower (as to itself and
its subsidiaries) covenants and agrees with the Lenders that:
 
 
 
56

--------------------------------------------------------------------------------

 
 
SECTION 5.01.    Financial Statements and Other Information.  The Parent
Borrower will furnish to the Administrative Agent and each Lender:
 
(a)      as soon as available, but in any event within the period within which
the Parent Borrower is required to deliver its annual report on Form 10-K under
the Exchange Act and the regulations promulgated by the SEC thereunder for of
each fiscal year of the Consolidated Entities, its audited consolidated and
unaudited consolidating balance sheets of the Consolidated Entities and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures as
of the end of and for the previous fiscal year, all such consolidated financial
statements being reported on by PriceWaterhouseCoopers LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Consolidated Entities on a consolidated basis in
accordance with GAAP consistently applied and certified by its Financial Officer
as presenting fairly in all material respects the financial condition and
results of operations of the Consolidated Entities in accordance with GAAP
consistently applied;
 
(b)      as soon as available, but in any event within the period within which
the Parent Borrower is required to deliver its quarterly report on Form 10-Q
under the Exchange Act and the regulations promulgated by the SEC thereunder for
each of the first three fiscal quarters of the Consolidated Entities, its
consolidated and consolidating balance sheets of the Consolidated Entities and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding date or period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by its
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Consolidated Entities in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
 
(c)      prior to the consummation of a Permitted Acquisition (or, if the
aggregate consideration paid for such Permitted Acquisition is less than
$40,000,000, within 30 days thereafter), the audited or, if the audited is
unavailable, the unaudited balance sheets of the acquired Person (or part
thereof) as of the most recently ended calendar quarter and related statements
of income and cash flows for the most recently ended four calendar quarters and,
if available, for the calendar months ended in the calendar quarter during which
such Permitted Acquisition occurs;
 
(d)      concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of its Financial Officer (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.10 and 6.11 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements for the 2009 fiscal year referred to in
Section 3.04(b)(1)(A) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
 
(e)      concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
 
 
 
57

--------------------------------------------------------------------------------

 
 
(f)      promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements, registration statements and other
materials filed by any Consolidated Entity with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by any Consolidated Entity to its shareholders generally, as the
case may be; and
 
(g)      promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Consolidated Entity (including without limitation any information required under
the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
 
The information required to be delivered by paragraphs (a), (b) and (f) of this
Section 5.01 shall be deemed to have been delivered on the date on which the
Parent Borrower posts such information on its website on the Internet at
www.criver.com or when such information is posted on the SEC’s website on the
Internet at www.sec.gov; provided that the Parent Borrower shall give notice of
any such posting to the Administrative Agent (who shall then give notice of any
such posting to the Lenders); provided further, that the Parent Borrower shall
deliver paper copies of any such information to the Administrative Agent if the
Administrative Agent or any Lender requests the Parent Borrower to deliver such
paper copies until written notice to cease delivering such paper copies is given
by the Administrative Agent.
 
SECTION 5.02.    Notices of Material Events.  The Parent Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:
 
(a)      the occurrence of any Default;
 
(b)      the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Consolidated Entity or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
 
(c)      the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Consolidated Entities that could reasonably be expected to
result in a Material Adverse Effect; and
 
(d)      any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
its Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
 
SECTION 5.03.    Existence; Conduct of Business.  Each Consolidated Entity will
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect (i) its legal existence and (ii) the rights, licenses, permits,
privileges and franchises material to the conduct of its business (except, in
the case of this clause (ii), where failure to do so could not reasonably be
expected to result in a Material Adverse Effect); provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution or
closure of a division permitted under Section 6.03.
 
SECTION 5.04.    Payment of Obligations.  Each Consolidated Entity will pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in
 
 
 
58

--------------------------------------------------------------------------------

 
 
good faith by appropriate proceedings, (b) such Consolidated Entity has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.05.    Maintenance of Properties; Insurance.  Each Consolidated Entity
will (i) keep and maintain all property material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted,
(ii) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations and (iii) if any portion of any Mortgaged Property is at any
time located in an area identified by the Federal Emergency Management Agency
(or any successor agency) as a Special Flood Hazard Area with respect to which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (as now or hereafter in effect or successor act thereto), (A) maintain,
or cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (B)
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.
 
SECTION 5.06.    Books and Records; Inspection Rights.  Each Consolidated Entity
will keep proper books of record and account required for the Parent Borrower to
deliver the financial statements and information required by Section 5.01.  Each
Loan Party will permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants (and by this provision each Loan Party authorizes such accountants
to discuss with such representatives thereafter, finances and condition of each
such Loan Party, whether or not such Loan Party is present), all at such
reasonable times and as often as reasonably requested and the Parent Borrower
shall reimburse the Administrative Agent and any Lender for the reasonable
expenses incurred in connection with the exercise of such rights (except that
the Parent Borrower shall only be required to reimburse the Administrative Agent
or any Lender for expenses incurred in connection with one such visit or
inspection per fiscal year, unless an Event of Default has occurred and is
continuing).
 
SECTION 5.07.    Compliance.  Each Consolidated Entity will comply with all
Contractual Obligations and all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.08.    Use of Proceeds and Letters of Credit.
 
(a)      The proceeds of the Term Loans shall be used (i) to refinance any
indebtedness and any other amounts outstanding under the Existing Credit
Agreement, (ii) to prepay indebtedness and any other amounts outstanding under
the Existing BOA Facility, (iii) to finance Share Repurchases and (iv) for
general corporate purposes (including working capital, capital expenditures,
Permitted Acquisitions and dividends on and repurchases of Capital Stock of the
Parent Borrower).
 
(b)      The proceeds of Revolving Loans shall be used to finance Share
Repurchases and for general corporate purposes (including working capital,
capital expenditures, Permitted Acquisitions and dividends on and repurchases of
Capital Stock of the Parent Borrower).
 
 
 
59

--------------------------------------------------------------------------------

 
 
(c)      Letters of Credit will be issued only to support obligations of the
Parent Borrower and any Wholly-Owned Guarantor incurred in the ordinary course
of business or pursuant to a Permitted Acquisition.
 
(d)      No part of the proceeds of any Loan, and no Letter of Credit, will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.
 
SECTION 5.09.    Additional Material Subsidiaries; Additional
Collateral.  (a)  Promptly upon any Domestic Subsidiary becoming a Material
Domestic Subsidiary after the Third Amendment and Restatement Effective Date,
the Parent Borrower will (i) cause such Domestic Subsidiary (other than any such
Domestic Subsidiary that is treated as a disregarded entity for U.S. federal
income tax purposes if substantially all of its assets consist of Capital Stock
of one or more direct or indirect Foreign Subsidiaries) to guarantee the
Obligations, pursuant to a Guarantee substantially in the form of the Guarantee
Agreement or otherwise reasonably satisfactory to the Administrative Agent, (ii)
(x) cause the Obligations to be secured by a perfected first-priority lien on
all of the personal property of such Domestic Subsidiary, pursuant to a Security
Agreement, a Pledge Agreement and other such documents and instruments including
Uniform Commercial Code financing statements required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded so
that the Administrative Agent, for its benefit and the ratable benefit of the
Lenders, shall have a legal, valid and enforceable perfected first-priority Lien
on the Collateral (and subject to any limitations and exceptions consistent with
those contained in any such documents or instruments) and (y) cause all
outstanding Capital Stock of such Domestic Subsidiary owned directly or
indirectly by any Loan Party to be subject to a perfected first-priority Lien
(provided that no more than 65% of the outstanding voting Capital Stock of any
such Domestic Subsidiary that is treated as a disregarded entity for U.S.
federal income tax purposes shall be required to become subject to such Lien if
substantially all of its assets consist of Capital Stock of one or more direct
or indirect Foreign Subsidiaries), pursuant to a Pledge Agreement and (iii)
deliver such proof of corporate, partnership or limited liability company
action, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered pursuant to Article IV or as the Administrative
Agent shall have reasonably requested.
 
(b)      Promptly upon any Foreign Subsidiary becoming a Material Subsidiary
after the Third Amendment and Restatement Effective Date, the Parent Borrower
and each other Material Domestic Subsidiary will (i) cause all of the Capital
Stock of such Foreign Subsidiary owned by the Parent Borrower and the Material
Domestic Subsidiaries to be pledged and delivered (provided that no more than
65% of the outstanding voting Capital Stock of any Foreign Subsidiary owned by
the Parent Borrower and the Material Domestic Subsidiaries shall be required to
be pledged and delivered) to the Administrative Agent for its benefit and the
ratable benefit of the Lenders, pursuant to a Pledge Agreement (or other
agreement reasonably satisfactory to the Administrative Agent) and (ii) deliver
such proof of corporate, partnership or limited liability company action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered pursuant to Article IV or as the Administrative Agent shall
have reasonably requested.
 
(c)      With respect to any fee interest in any real property located in the
United States having a book value (together with improvements thereof) of at
least $10,000,000 acquired after the Third Amendment and Restatement Effective
Date by any Loan Party, promptly (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the benefit of the Lenders,
covering such real property, (ii) if requested by the Administrative Agent,
provide the Lenders with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well
 
 
 
60

--------------------------------------------------------------------------------

 
 
as any existing surveys in the Parent Borrower or any Subsidiary’s possession
and (y) any consents or estoppels reasonably deemed necessary or advisable by
the Administrative Agent in connection with such Mortgage, each of the foregoing
in form and substance reasonably satisfactory to the Administrative Agent, (iii)
if requested by the Administrative Agent, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, and (iv) deliver to the Administrative Agent (A) a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to such Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower or the applicable Loan Party relating thereto) and (B)
a copy of, or a certificate as to coverage under, the insurance policies
required by Section 5.05 including, without limitation, flood insurance
policies) and the applicable provisions of the Mortgages, each of which shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable) and shall name the
Administrative Agent as additional insured, in form and substance satisfactory
to the Administrative Agent.
 
SECTION 5.10.    Cash Management.  The Parent Borrower agrees to cause, to the
extent necessary to satisfy all of the Obligations, all Subsidiaries that are
not Loan Parties to either distribute assets or loan funds to the Parent
Borrower, to the extent permitted by applicable law.
 
SECTION 5.11.    Environmental Laws.  The Parent Borrower will cause each
Consolidated Entity to comply with all applicable Environmental Laws, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.12.    Maintenance of Ratings.  The Parent Borrower will cause (a)(i)
a Senior Implied Rating, in the case of Moody’s or (ii) an Issuer Credit Rating,
in the case of S&P, for the Parent Borrower and (b) credit ratings for the
Facility from Moody’s and S&P to be maintained at all times.
 
SECTION 5.13.    Further Assurances.  (a) Each Loan Party will execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any applicable law,
or which the Administrative Agent may reasonably request, to cause the
Administrative Agent, for the benefit of itself and the ratable benefit of the
Lenders, to maintain a legal, valid and enforceable perfected first priority
Lien on the Collateral (subject to the limitations, exceptions and
qualifications set forth in the Loan Documents), all at the expense of the Loan
Parties.
 
(b)      Each Loan Party will also provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.
 
SECTION 5.14.     Post-Closing Items.  The Administrative Agent (or its counsel)
shall have received within 60 days of the Third Amendment and Restatement
Effective Date (or such longer period of time as the Administrative Agent shall
agree in its sole discretion) (i)(A) first priority Mortgages for the Mortgaged
Properties that do not constitute Existing Mortgaged Properties, including title
and extended coverage insurance covering the properties underlying such
Mortgages, and (B) amendments to (or amendments and restatements of) the
Mortgages for the Mortgaged Properties that constitute Existing Mortgaged
Properties that the Administrative Agent reasonably deems necessary to amend
such Mortgages in order to cause the Obligations to be appropriately secured by
the property underlying such Mortgages and otherwise in form and substance
reasonably satisfactory to the Administrative Agent, including title datedown
endorsements (or redated title insurance policies, as applicable), and such
title datedown endorsements (or redated title policies) shall show no Liens
affecting such Mortgaged
 
 
 
61

--------------------------------------------------------------------------------

 
 
Properties except for Permitted Encumbrances, (ii) (A) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the applicable Loan Party) and (B) copies of, or certificates as to
coverage under, the insurance policies required by Section 5.05 (including,
without limitation, flood insurance policies) and the applicable provisions of
the Mortgages, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable) and shall name the Administrative Agent as additional insured, in
form and substance satisfactory to the Administrative Agent, and (iii) any
existing surveys of the Mortgaged Properties in the Parent Borrower or any
Subsidiary’s possession.
 
(b)      The Administrative Agent (or its counsel) shall have received within 60
days of the Third Amendment and Restatement Effective Date (or such longer
period of time as the Administrative Agent shall agree in its sole discretion)
local counsel opinions in the jurisdictions in which the Mortgaged Properties
are located, in form and substance reasonably satisfactory to the Administrative
Agent.
 
(c)      The Administrative Agent (or its counsel) shall have received within 30
days of the Third Amendment and Restatement Effective Date (or such longer
period of time as the Administrative Agent shall agree in its sole discretion)
any certificates or other instruments representing Capital Stock or any
instruments evidencing indebtedness required to be pledged to the Administrative
Agent pursuant to any Pledge Agreement together with stock powers or other
instruments of transfer with respect thereto endorsed in blank.
 


 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or cash collateralized to the
satisfaction of the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Parent Borrower (as to itself and its subsidiaries)
covenants and agrees with the Lenders that:
 
SECTION 6.01.    Indebtedness.  No Consolidated Entity will create, incur,
assume or permit to exist any Indebtedness, except:
 
(a)      Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)      Indebtedness existing on the date hereof as set forth on Schedule 6.01,
and any extensions, renewals, refinancings or replacements of any such
Indebtedness so long as (i) the principal or face amount of, or interest rate or
fees or other amounts (exclusive of commissions and other similar issuance
costs) payable in connection with, any such Indebtedness is not increased, (ii)
the dates upon which payments are to be made are not advanced and (iii) the
subordination terms, if any, are not modified in any manner that is adverse to
the Lenders, in connection with any such extension, renewal, refinancing or
replacement;
 
(c)      Indebtedness of any Consolidated Entity to any other Consolidated
Entity permitted by Section 6.04;
 
 
 
62

--------------------------------------------------------------------------------

 
 
(d)      (i) Indebtedness of any Consolidated Entity incurred to finance the
acquisition, construction or improvement of any assets, including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets (including in a Permitted Acquisition) or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals,
refinancings and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof so long as such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) Indebtedness of the Foreign Subsidiaries;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) shall not exceed $75,000,000 at any time outstanding;
 
(e)      Indebtedness of any Consolidated Entity as an account party in respect
of trade letters of credit;
 
(f)      Permitted Additional Indebtedness of the Parent Borrower;
 
(g)      Indebtedness not otherwise expressly permitted by this Section 6.01 in
an aggregate principal or face amount outstanding at any time not to exceed
$60,000,000; and
 
(h)      Hedge Agreements permitted under Section 6.05.
 
SECTION 6.02.    Liens.  No Consolidated Entity will create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:
 
(a)      Liens created under the Security Documents;
 
(b)      Permitted Encumbrances;
 
(c)      any Lien on any property or asset of any Consolidated Entity existing
on the date hereof and extensions and renewals thereof; provided that (i) such
Lien shall not apply to any other property or asset of any Consolidated Entity
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof (and extensions and renewals thereof (but not increases thereof));
 
(d)      any Lien existing on any property or asset prior to the acquisition
thereof by any Consolidated Entity or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) if such Lien secures
Indebtedness, such Indebtedness is permitted by clause (d), (e) or (g) of
Section 6.01, (ii) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(iii) such Lien shall not apply to any other property or assets of any
Consolidated Entity and (iv) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and any extensions, renewals, refinancings or
replacements thereof, subject to clause (b) of Section 6.01 with respect to any
Indebtedness permitted by such clause;
 
(e)      any Lien on assets acquired, constructed or improved by any
Consolidated Entity; provided that (i) such Lien secures Indebtedness permitted
by clause (d)(i) or (g) of Section 6.01, (ii) such Lien and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such assets and (iv) such Lien shall not apply to any other property or assets
of any Consolidated Entity;
 
 
 
63

--------------------------------------------------------------------------------

 
 
(f)      any Lien securing payment of any obligation under any Hedging Agreement
permitted by Section 6.01(h); and
 
(g)      any Lien on any property or asset of a Foreign Subsidiary that secures
Indebtedness permitted by Section 6.01(d)(ii) or 6.01(g).
 
SECTION 6.03.    Fundamental Changes.  (a)  No Consolidated Entity will merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Subsidiary may merge into the Parent Borrower
in a transaction in which the Parent Borrower is the surviving corporation,
(ii) any Subsidiary may merge into any Wholly-Owned Subsidiary in a transaction
in which the surviving entity is a Wholly-Owned Subsidiary and, if any party to
such merger is a Loan Party, is or becomes a Loan Party, (iii) any Subsidiary
(other than a Loan Party) may liquidate or dissolve if the Parent Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Parent Borrower, is not materially disadvantageous to the
Lenders and could not reasonably be expected to have a Material Adverse Effect,
(iv) any Foreign Subsidiary may merge into any other Foreign Subsidiary that is
a Wholly-Owned Subsidiary in a transaction in which a Foreign Subsidiary that is
a Wholly-Owned Subsidiary is the surviving corporation, (v) any Wholly-Owned
Subsidiary may merge into any Person in order to consummate a Permitted
Acquisition permitted by Section 6.04(e) so long as after giving effect thereto
the Person surviving such merger is a Subsidiary and (vi) any Consolidated
Entity may effect the closure of a division in such Consolidated Entity.
 
(b)      No Consolidated Entity will engage to any material extent in any
business other than businesses of the type conducted by the Consolidated
Entities on the date of execution of this Agreement and businesses reasonably
related thereto.
 
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions.  No
Consolidated Entity will purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Wholly-Owned Subsidiary prior to such
merger) any Capital Stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit (or
any material portion thereof), except:
 
(a)      Permitted Investments;
 
(b)      Investments by the Consolidated Entities in any other Consolidated
Entity;
 
(c)      investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(d)      extensions of trade credit in the ordinary course of business;
 
(e)      Permitted Acquisitions by any Consolidated Entity so long as (i) after
giving effect to such Permitted Acquisition, the Leverage Ratio is not more than
3.00 to 1.00 on a pro forma basis recomputed as at the last day of the most
recently ended fiscal quarter of the Consolidated Entities as if such Permitted
Acquisition had occurred on the first day of the period for testing such
compliance; provided that such ratio shall be 2.75 to 1.00 with respect to the
first full fiscal quarter in 2012 and each
 
 
 
64

--------------------------------------------------------------------------------

 
 
fiscal quarter thereafter or (ii) the aggregate amount of cash and non-cash
consideration (including the concurrent repayment or assumption of Indebtedness
exclusive of earn-outs and other contingent payments) paid in respect of such
Permitted Acquisition does not exceed $20,000,000;
 
(f)      investments consisting of Hedging Agreements permitted by Section 6.05;
 
(g)      investments consisting of non-cash consideration received pursuant to a
disposition of assets permitted by Section 6.06;
 
(h)      investments by or investments in Foreign Subsidiaries (not otherwise
permitted by this Section 6.04) in an aggregate amount at any time outstanding
not to exceed $30,000,000;
 
(i)      so long as no Event of Default shall have occurred or would result
therefrom, other investments constituting minority investments in Capital Stock
of Persons engaged in a commercial business activity similar to the principal
business activities of the Parent Borrower on the Third Amendment and
Restatement Effective Date, or reasonably related or ancillary or complementary
thereto, at any time outstanding shall not exceed $100,000,000;
 
(j)      investments consisting of accounts receivable and/or related ancillary
rights or assets, or interests therein by any Consolidated Entity in any
Receivables Subsidiary; and
 
(k)      investments held by any Person at the time it becomes a Subsidiary
pursuant to a Permitted Acquisition and not made in contemplation of or in
connection with such Permitted Acquisition.
 
SECTION 6.05.    Hedging Agreements.  No Consolidated Entity will enter into any
Hedging Agreement, other than Hedging Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which such Consolidated Entity
is exposed in the conduct of its business or the management of its liabilities.
 
SECTION 6.06.    Disposition of Assets.  No Consolidated Entity will Dispose of
any asset, including any Capital Stock, except:
 
(a)      Dispositions of cash, Permitted Investments and other current assets,
inventory and used or surplus equipment in the ordinary course of business;
 
(b)      Dispositions to any other Consolidated Entity; provided that the sum of
the aggregate fair market value of all assets Disposed of by a Loan Party to any
Consolidated Entity that is not a Loan Party (excluding Dispositions consisting
of cash contributions otherwise permitted by this Agreement) during the term of
this Agreement together with all Dispositions permitted under clause (d) of this
Section 6.06 shall not exceed 20% of the total tangible assets of the
Consolidated Entities as of the last day of the most recently ended fiscal
quarter of the Consolidated Entities as determined on a consolidated basis in
accordance with GAAP;
 
(c)      Dispositions of accounts receivable and/or related ancillary rights or
assets, or interests therein to any Receivables Subsidiary pursuant to a
Receivables Financing Program; and
 
(d)      Dispositions of assets (including Capital Stock of Subsidiaries) that
are not permitted by any other clause of this Section 6.06; provided that the
sum of the aggregate fair market value of all assets Disposed of during the term
of this Agreement in reliance upon clause (d) of this Section 6.06, together
with all assets Disposed of by a Loan Party to any Consolidated Entity that is
not a Loan Party
 
 
65

--------------------------------------------------------------------------------

 
 
pursuant to clause (b) of this Section 6.06, shall not exceed 20% of the total
tangible assets of the Consolidated Entities as of the last day of the most
recently ended fiscal quarter of the Consolidated Entities as determined on a
consolidated basis in accordance with GAAP;
 
provided that (x) all Dispositions permitted by this Section 6.06 shall be made
for fair value as agreed to in an arm’s length transaction and (y) any sale,
transfer or Disposition permitted by clauses (b) or (d) of this Section 6.06 for
consideration in excess of $10,000,000 shall be for at least 50% cash
consideration and any non-cash consideration received in connection with such
sale, transfer or disposition shall be permitted under Section 6.04(g).
 
SECTION 6.07.    Transactions with Affiliates.  No Consolidated Entity will
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except:
 
(a)      transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to such Consolidated Entity than could be
obtained on an arm’s-length basis from unrelated third parties;
 
(b)      transactions between or among Consolidated Entities not involving any
other Affiliate (in each case to the extent not otherwise prohibited by other
provisions of this Agreement);
 
(c)      any payment, dividend, distribution or setting aside of property not
otherwise prohibited by this Agreement, any transaction permitted by Section
6.03 and any investment permitted by Section 6.04; and
 
(d)      the sale, transfer or other disposition of accounts receivable and/or
related ancillary rights or assets or interests therein by any Consolidated
Entity to a Receivables Subsidiary pursuant to a Receivables Financing Program.
 
SECTION 6.08.    Restrictive Agreements.  No Consolidated Entity will, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Consolidated Entity to create, incur or permit to exist any Lien
upon any of its property or assets to secure the Obligations, or (b) the ability
of any Consolidated Entity to pay dividends or other distributions with respect
to any shares of its Capital Stock or to make or repay loans or advances to any
other Consolidated Entity or to Guarantee Indebtedness of any other Consolidated
Entity; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any of the Loan Documents, (ii) the foregoing
shall not apply to any restrictions and conditions existing on the date hereof
which are identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any asset pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or the asset that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01(d) or Section 6.01(g) if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.
 
SECTION 6.09.    Amendment of Material Documents.  No Consolidated Entity will
amend, modify or waive (whether via merger, consolidation, amendment or
otherwise) (a) any of its rights under its certificate of incorporation,
by-laws, declaration of trust or other organizational documents if such
 
 
 
66

--------------------------------------------------------------------------------

 
 
amendment, modification or waiver could reasonably be expected to result in a
Material Adverse Effect or (b) any of the terms of any Consolidated Subordinated
Indebtedness, in each case in any respect adverse to the Lenders (for the
purposes of this Section 6.09(b) and without limitation of the scope of the
definition of “adverse”, any amendment to increase the principal amount, the
interest rate or fees or other amounts payable, to advance the dates upon which
payments are made or to alter any subordination provision (or any definition
related thereto) to make it more favorable to the holders of Consolidated
Subordinated Indebtedness shall be deemed to be “adverse”).
 
SECTION 6.10.    Interest Coverage Ratio.  The Consolidated Entities will not
permit the Interest Coverage Ratio as determined as of the end of each fiscal
quarter of the Consolidated Entities to be less than 3.50 to 1.00.
 
SECTION 6.11.    Leverage Ratio.  The Consolidated Entities will not permit the
Leverage Ratio as determined as of the end of each fiscal quarter of the
Consolidated Entities to be greater than 3.25 to 1.00; provided that such ratio
shall be 3.00 to 1.00 with respect to the first fiscal quarter ending in 2012
and each fiscal quarter thereafter.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)      any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)      any Borrower shall fail to pay any interest on any Loan or any Loan
Party shall fail to pay any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under any Loan Document, when
and as the same shall become due and payable and such failure shall continue
unremedied for a period of three Business Days;
 
(c)      any representation or warranty made or deemed made by or on behalf of
any Consolidated Entity in or in connection with any Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect (if not qualified as to materiality
or of Material Adverse Effect) and in any respect (if qualified as to
materiality or of Material Adverse Effect) when made or deemed made or
furnished;
 
(d)      any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the existence of
such Loan Party) or 5.08 or in Article VI;
 
(e)      any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Parent Borrower (which notice will be given at the request of any
Lender);
 
(f)      any Consolidated Entity shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period);
 
 
 
67

--------------------------------------------------------------------------------

 
 
(g)      any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
 
(h)      an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Consolidated Entity (other than Subsidiaries that are not
Material Subsidiaries) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Consolidated Entity (other than Subsidiaries that are not Material Subsidiaries)
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
 
(i)      any Consolidated Entity (other than Subsidiaries that are not Material
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Consolidated
Entity (other than Subsidiaries that are not Material Subsidiaries) for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j)      any Consolidated Entity shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
 
(k)      one or more judgments for the payment of money in an aggregate amount
exceeding $25,000,000 in the aggregate (not covered by insurance from a
responsible insurance company or indemnified by a creditworthy indemnitor that
is not denying its liability with respect thereto) shall be rendered against any
Consolidated Entity or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Consolidated Entity to enforce
any such judgment;
 
(l)      an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
 
(m)        (i) any Security Document shall for any reason cease to create in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Lenders a legal, valid and enforceable perfected first-priority Lien on the
Collateral as security for the Obligations, except to the extent that such
cessation (A) relates, during the term of this Agreement, to an aggregate fair
market value of assets that represent less than $4,000,000, (B) results from the
failure of the Administrative Agent to maintain possession of certificates
representing securities pledged or to file continuation statements under the
Uniform Commercial Code of any applicable jurisdiction or (C) is covered by a
lender’s title insurance policy and the subject insurer promptly after the
occurrence of the resulting cessation shall have acknowledged in writing that
the same is covered by such title insurance policy; or (ii) any Loan
 
 
68

--------------------------------------------------------------------------------

 
 
 
Document executed by any Loan Party shall at any time after its execution and
delivery (except in accordance with its terms or pursuant to an agreement of the
parties thereof) and for any reason cease to be in full force and effect or
shall be declared null and void, or the validity or enforceability thereof shall
be contested by any Consolidated Entity or any Consolidated Entity shall deny in
writing it has any further liability or obligation thereunder;
 
(n)      the subordination provisions relating to any Consolidated Subordinated
Indebtedness shall fail to be enforceable by the Administrative Agent or the
Lenders in accordance with the terms thereof or the Obligations shall fail to
constitute “senior indebtedness” (or any other similar term) under any document,
instrument or other agreement evidencing any such Consolidated Subordinated
Indebtedness; or
 
(o)      a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall by notice to the Parent Borrower, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations (other than the Obligations arising
under or in connection with any Hedging Agreements), shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers and (iii) enforce its
rights under the Guarantee Agreement and each Security Document on behalf of
itself as Administrative Agent, the Lenders and the Issuing Bank; and in case of
any event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments available to such Borrower (and in the case of any such
event with respect to the Parent Borrower, the Commitments available to any
Borrower) shall automatically terminate and the principal of the Loans then
outstanding thereunder, together with accrued interest thereon and all fees and
other Obligations (other than the Obligations arising under or in connection
with any Hedging Agreements), shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.
 
ARTICLE VIII
 
The Administrative Agent
 
(a)      Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
 
(b)      The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Consolidated Entity or other Affiliate thereof
as if it were not the Administrative Agent hereunder.
 
 
 
69

--------------------------------------------------------------------------------

 
 
(c)      The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents,
whether upon, before or after an Event of Default, that the Administrative Agent
is required to exercise in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Consolidated Entity that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by a Loan Party or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
 
(d)      The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for any Consolidated Entity), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
(e)      The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties.  The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
(f)      Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Parent Borrower.  Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Parent Borrower, to appoint a successor.  If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a
 
 
 
70

--------------------------------------------------------------------------------

 
 
bank with an office in New York, New York, or an Affiliate of any such
bank.  Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Parent Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor.  After
the Administrative Agent’s resignation hereunder, the provisions of this Article
and Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
(g)      Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.
 
(h)      Subject to the foregoing provisions of this Article VIII, the
Administrative Agent shall, on behalf of the Lenders, (i) execute each Loan
Document other than this Agreement on behalf of the Lenders, (ii) hold and apply
the Collateral, and the proceeds thereof, at any time received by it in
accordance with the provisions of the Loan Documents, (iii) exercise any and all
rights, powers and remedies of the Lenders under the Loan Documents, including
the giving of any consent or waiver or the entering into of any amendment,
subject to the provisions of Section 10.02, (iv) execute, deliver and file
financing statements, assignments and other such agreements, and possess
instruments on behalf of the Lenders and (v) in the event of acceleration of the
obligations of the Borrowers hereunder, exercise the rights of the Lenders under
the Loan Documents upon and at the direction of the Required Lenders.
 
(i)      The Syndication Agent and the Co-Documentation Agents shall not have
any right, power, obligation, liability, responsibility or duty under any of the
Loan Documents other than those applicable to all Lenders.  Without limiting the
foregoing, the Syndication Agent and the Co-Documentation Agents shall not have
or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgements with respect to the Syndication Agent and
the Co-Documentation Agents as it makes with respect to the Administrative Agent
or any other Lender in this Article VIII.
 
ARTICLE IX
 
Parent Borrower Guarantee
 
(a)      The Parent Borrower hereby absolutely, irrevocably and unconditionally
guarantees, as primary obligor and not merely as a surety, the due and punctual
payment of the Subsidiary Borrower Obligations.
 
(b)      To the extent permitted by applicable law, the Parent Borrower waives
presentment to, demand of payment from and protest to any Subsidiary Borrower of
any of the Subsidiary Borrower Obligations, and also waives notice of acceptance
of the Subsidiary Borrower Obligations and notice of protest for nonpayment. The
obligations of the Parent Borrower hereunder shall not be affected by (a) the
failure of any Guaranteed Party to assert any claim or demand or to enforce or
exercise any right or
 
 
 
71

--------------------------------------------------------------------------------

 
 
remedy against any Subsidiary Borrower under the provisions of this Agreement,
any other Loan Document or otherwise or (b) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement, any other Loan
Document or any other agreement or the release or other impairment of any
Collateral or the release of any Subsidiary Borrower.
 
(c)      The Parent Borrower further agrees that its agreement under this
Article IX constitutes a promise of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Subsidiary Borrower Obligations or operated as a discharge thereof)
and not merely of collection, and waives any right to require that any resort be
had by any Guaranteed Party to any balance of any deposit account or credit on
the books of any Guaranteed Party in favor of any Subsidiary Borrower or any
other Person or to any other remedy against any Subsidiary Borrower or any
Collateral.
 
(d)      The Parent Borrower guarantees that the Subsidiary Borrower Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of a Guaranteed Party
with respect thereto. This is a present and continuing guarantee of payment and
not of collection, and the liability of the Parent Borrower under this Article
IX shall be absolute and unconditional, in accordance with its terms, and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever, including, without limitation: (a) any lack of validity
or enforceability of this Agreement, any other Loan Document or any other
agreement or instrument relating thereto; (b) any change in the time, place or
manner of payment of, or in any other term of, all or any of the Subsidiary
Borrower Obligations, or any other amendment or waiver of or any consent to any
departure from this Agreement or any other Loan Document, including, without
limitation, any increase in the Subsidiary Borrower Obligations resulting from
the extension of additional credit to any Subsidiary Borrower or otherwise; (c)
any taking, exchange, release or non-perfection of any collateral, or any
taking, release, or amendment or waiver of, or consent to, or departure from,
any other guarantee, for all or any of the Subsidiary Borrower Obligations; (d)
any change, restructuring or termination of the structure or existence of any
Subsidiary Borrower; (e) any bankruptcy, receivership, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceedings with respect to any Subsidiary Borrower or the properties or
creditors of any of them; (f) the occurrence of any Default or Event of Default
under, or any invalidity or any unenforceability of, or any misrepresentation,
irregularity or other defect in, this Agreement or any other Loan Document; (g)
any default, failure or delay, willful or otherwise, on the part of any
Subsidiary Borrower to perform or comply with, or the impossibility or
illegality of performance by any Subsidiary Borrower of, any term of this
Agreement or any other Loan Document; (h) any suit or other action brought by,
or any judgment in favor of, any beneficiaries or creditors of, any Subsidiary
Borrower for any reason whatsoever, including, without limitation, any suit or
action in any way attacking or involving any issue, matter or thing in respect
of this Agreement or any other Loan Document; (i) any lack or limitation of
status or of power, incapacity or disability of any Subsidiary Borrower or any
partner, principal, trustee or agent thereof; or (j) any other circumstance
which might otherwise constitute a defense available to, or a discharge of, any
Subsidiary Borrower or a third party guarantor.
 
(e)      The obligations of the Parent Borrower under this Article IX shall not
be subject to any reduction, limitation, impairment or termination for any
reason, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Subsidiary Borrower Obligations, any impossibility in
the performance of the Subsidiary Borrower Obligations or other circumstance.
Without limiting the generality of the foregoing, the obligations of the Parent
Borrower under this Article IX shall not be
 
 
 
72

--------------------------------------------------------------------------------

 
 
discharged or impaired or otherwise affected by the failure of any Guaranteed
Party to assert any claim or demand or to enforce any remedy under this
Agreement or any other agreement related thereto, by any waiver or modification
in respect of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Subsidiary Borrower Obligations, or by any
other act or omission which may or might in any manner or to any extent vary the
risk of the Parent Borrower or otherwise operate as a discharge of the Parent
Borrower or any other Subsidiary Borrower as a matter of law or equity.
 
(f)      The Parent Borrower further agrees that its obligations under this
Article IX shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Subsidiary Borrower
Obligation is rescinded or must otherwise be restored by any Guaranteed Party
upon the bankruptcy or reorganization of any Subsidiary Borrower or otherwise.
 
(g)      In furtherance of the foregoing and not in limitation of any other
right which any Guaranteed Party may have at law or in equity against the Parent
Borrower by virtue of this Article IX, upon the failure of any Subsidiary
Borrower to pay any of its Subsidiary Borrower Obligations when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Parent Borrower hereby promises to and will, upon
receipt of written demand by the Administrative Agent, forthwith pay, or cause
to be paid, in cash the amount of such unpaid Subsidiary Borrower Obligation.
 
(h)      Until the Commitments shall have expired or been terminated and the
principal of and interest on each Loan and all fees payable under this Agreement
shall have been paid in full and all Letters of Credit shall have expired or
terminated (or cash collateralized to the satisfaction of the Administrative
Agent) and all LC Disbursements shall have been reimbursed, the Parent Borrower
hereby irrevocably agrees to subordinate any and all rights of subrogation,
reimbursement, exoneration, contribution or indemnification or any right to
participate in any claim or remedy of any Guaranteed Party (collectively, the
“Subrogation Rights”), in any such case, arising in connection with any payment
or payments with respect to the principal of or premium, if any, or interest on
the Subsidiary Borrower Obligations, whether or not such claim, remedy or right
arises in equity, or under contract, statute or common law, including the right
to take or receive, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim or
other rights. To effectuate such subordination, the Parent Borrower hereby
agrees that it shall not be entitled to any payment in respect of any
Subrogation Right until the Commitments shall have expired or been terminated
and the principal of and interest on each Loan and all fees payable under this
Agreement shall have been paid in full and all Letters of Credit shall have
expired or terminated (or cash collateralized to the satisfaction of the
Administrative Agent) and all LC Disbursements shall have been reimbursed. If
any amount shall be paid to the Parent Borrower in violation of the preceding
sentence, such amount shall be deemed to have been paid to the Parent Borrower
for the benefit of, and held in trust for, the benefit of the Guaranteed
Parties.
 
(i)      This Article IX is a continuing guarantee and shall remain in full
force and effect until the Commitments shall have expired or been terminated and
the principal of and interest on each Loan and all fees payable under this
Agreement shall have been paid in full and all Letters of Credit shall have
expired or terminated (or cash collateralized to the satisfaction of the
Administrative Agent) and all LC Disbursements shall have been reimbursed. No
failure or delay on the part of any Guaranteed Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein expressly specified are cumulative
and not exclusive of any rights or remedies which any Guaranteed Party would
otherwise have. No notice to or demand on the Parent Borrower in any case shall
entitle the Parent
 
 
 
73

--------------------------------------------------------------------------------

 
 
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Guaranteed Party to
any other or further action in any circumstances without notice or demand.
 
ARTICLE X
 
Miscellaneous
 
SECTION 10.01.    Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(a)      if to the Parent Borrower, to it at Charles River Laboratories
International, Inc., 251 Ballardvale Street, Wilmington, Massachusetts 01887,
Attention of General Counsel (Telecopy No. (978) 694-9504);
 
(b)      if to any Subsidiary Borrower, to it c/o Charles River Laboratories
International, Inc., 251 Ballardvale Street, Wilmington, Massachusetts 01887,
Attention of General Counsel (Telecopy No. (978) 694-9504);
 
(c)      if to JPMorgan Chase Bank, N.A., to it at JPMorgan Chase Bank, N.A.,
Loan and Agency Services, 10 South Dearborn, 19th Floor, Chicago, IL,
60603-2003, Attention of Nanette Wilson (Telecopy No. (312) 385-7096), with a
copy to (i) JPMorgan Chase Bank, N.A., Two Corporate Drive, Shelton, Connecticut
06484, Attention of D. Scott Farquhar (Telecopy No. (203) 944-8495) and, in
regard to matters relating to Letters of Credit (ii) JPMorgan Chase Bank, N.A.,
Letter of Credit contact, 10 South Dearborn, 19th Floor, Chicago, IL,
60603-2003, Attention of Cassandra Groves (Telecopy No. (312) 732-2729;
 
(d)      if to J.P. Morgan Europe Limited, to it at J.P. Morgan Europe Limited,
125 London Wall, London EC2Y 5AJ, United Kingdom, Attention of The Manager, Loan
& Agency Services (Telecopy No. +44 (0) 207 777 2360/2085 and telephone +44 (0)
207 777 1166); with a copy to (i) JPMorgan Chase Bank, N.A., Loan and Agency
Services, 10 South Dearborn, 19th Floor, Chicago, IL, 60603-2003, Attention of
Nanette Wilson (Telecopy No. (312) 385-7096), and (ii) JPMorgan Chase Bank,
N.A., Two Corporate Drive, Shelton, Connecticut 06484, Attention of D. Scott
Farquhar (Telecopy No. (203) 944-8495);
 
(e)      if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
 
SECTION 10.02.    Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan
 
 
 
74

--------------------------------------------------------------------------------

 
 
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
 
(b)      Neither this Agreement nor any other Loan Document (other than any
Hedging Agreement) nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, or extend the expiration date of
any Letter of Credit to a date which is after the Maturity Date without the
written consent of each Lender affected thereby, (iv) (A) release all or
substantially all of the Guarantors from their respective Guarantees under a
Guarantee Agreement or limit their liability in respect of such Guarantees or
such Guarantee Agreement or their obligation to enter into and provide a
Guarantee pursuant to a Guarantee Agreement, or (B) release the Parent Borrower
from its obligations under Article IX prior to the satisfaction of all the
Subsidiary Borrower Obligations without the written consent of the
Super-Majority Facility Lenders, (v) release the Lien of the Administrative
Agent on all or substantially all of the Collateral, without the written consent
of each Lender, (vi) change Section 2.21(b),(c) or (d) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vii) change any of the provisions of this Section or
the definition of “Required Lenders” or “Majority Facility Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or (viii)
consent to the assignment or transfer by any Loan Party of its rights or
obligations hereunder or under the other Loan Documents, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.
 
SECTION 10.03.    Expenses; Indemnity; Damage Waiver.  (a)  The Parent Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Syndication Agent and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Syndication Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under
 
 
 
75

--------------------------------------------------------------------------------

 
 
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
(b)      The Parent Borrower shall indemnify the Administrative Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Loan Documents of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Consolidated Entity, or any Environmental Liability related in any way to any
Consolidated Entity, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) the breach by such Indemnitee of
any if its obligations hereunder. Without limiting the foregoing, and to the
extent permitted by applicable law, the Parent Borrower agrees not to assert and
to cause its Subsidiaries not to assert, and hereby waives and agrees to cause
its Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.
 
(c)      To the extent that the Parent Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Aggregate Exposure Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
or if indemnification is sought after the date upon which the Revolving
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.
 
(d)      To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)      All amounts due under this Section 10.03 shall be payable promptly
after written demand therefor.
 
 
 
76

--------------------------------------------------------------------------------

 
 
SECTION 10.04.    Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Borrowers
may not assign or otherwise transfer any of their respective rights or
obligations hereunder or under any other Loan Document without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)      (i)      Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (provided no such assignee
shall be a Borrower or an Affiliate of any Borrower) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the corresponding Loans at the time owing to it, and to the
extent applicable, the LC Exposure at the time held by it) with the prior
written consent (such consent not to be unreasonably withheld) of:
 
(A)        the Parent Borrower, provided that no consent of the Parent Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
 
(B)        the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C)        the Issuing Bank, provided that no consent of the Issuing Bank shall
be required for an assignment of all or any portion of a Term Loan.
 
(ii)        Assignments shall be subject to the following additional conditions:
 
(A)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 (in the case of Revolving Facilities) and $1,000,000 (in
the case of the Term Facilities) unless each of the Parent Borrower and the
Administrative Agent otherwise consent, (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement,
 
(B)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 to be paid by the assignor, and
 
(C)        the assignee, if it shall not be a Lender prior to the date of such
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Parent Borrower
otherwise required under this paragraph shall not be required if an Event of
Default has occurred and is continuing
 
 
 
77

--------------------------------------------------------------------------------

 
 
 
and any consent requested by a Lender of the Parent Borrower and the
Administrative Agent under this Section 10.04(b) shall be deemed granted by the
Parent Borrower or the Administrative Agent, as the case may be, if it does not
respond to such request within 20 days after the written request is delivered to
the Parent Borrower and the Administrative Agent in accordance with this
Agreement.  Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
 
(c)      The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Parent Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)      Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
10.04 and any written consent to such assignment required by paragraph (b) of
this Section 10.04, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(e)      Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”; provided
no such Participant shall be a Borrower or an Affiliate of any Borrower) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such
 
 
 
78

--------------------------------------------------------------------------------

 
 
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Subject to paragraph (f) of this Section, each Loan
Party agrees that each Participant shall be entitled to the benefits of Sections
2.18, 2.19 and 2.20 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 10.04.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.21(d) as though it were a Lender. Each Lender
that sells a participation, acting solely for this purpose as an agent of the
Loan Parties, shall maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”).  The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.
 
(f)      A Participant shall not be entitled to receive any greater payment
under Section 2.18, 2.19 or 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the Parent
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
such Participant agrees, for the benefit of the applicable Loan Party, to comply
with Section 2.20(g) and (h) as though it were a Lender.
 
(g)      Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
(h)      Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”)
of such Granting Lender, identified as such in writing from time to time by such
Granting Lender to the Administrative Agent and the Parent Borrower, the option
to provide to the Borrowers all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrowers pursuant to Section
2.01 or 2.04, provided that (i) nothing herein shall constitute a commitment to
make any Loan by any SPC, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, such Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) all
credit decisions (including without limitation any decisions with respect to
amendments and waivers) will continue to be made by such Granting Lender.  The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
applicable Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender.  Each party hereto hereby agrees that no SPC shall be
liable for any payment under this Agreement for which a Lender would otherwise
be liable, for so long as, and to the extent, the related Granting Lender makes
such payment.  In furtherance of the foregoing, each party hereto hereby agrees
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section, any SPC may (i) with notice to, but without the prior written
consent of, the Parent Borrower or the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to its Granting Lender in connection with liquidity and/or credit
 
 
 
79

--------------------------------------------------------------------------------

 
 
facilities to or for the account of such SPC to fund such Loans and (ii) subject
to the provisions of Section 10.12, disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of a surety, guarantee or credit or liquidity
enhancement to such SPC.
 
SECTION 10.05.    Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.18, 2.19, 2.20 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
 
SECTION 10.06.    Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  The Loan Documents and the
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 10.07.    Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 10.08.    Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
 
 
80

--------------------------------------------------------------------------------

 
 
SECTION 10.09.    Governing Law; Jurisdiction; Consent to Service of Process;
Judgment Currency.  (a)  This Agreement shall be construed in accordance with
and governed by the law of the State of New York.
 
(b)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(c)      Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 10.09.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)      The Subsidiary Borrower hereby irrevocably appoints the Parent Borrower
as its authorized agent for service of process in any suit, action or proceeding
with respect to this Agreement, and agrees that service of process upon such
agent, and written notice of said service to such Subsidiary Borrower by the
Person serving the same, each in the manner provided for notices in Section
10.01, shall be deemed in every respect effective service of process upon such
Borrower in any such suit, action or proceeding. Each other party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01.  Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
 
(e)      The Obligations of each Borrower shall, notwithstanding any judgment in
a currency (the “judgment currency”) other than the currency in which the sum
originally due to such party or such holder is denominated (the “original
currency”), be discharged only to the extent that on the Business Day following
receipt by such party of any sum adjudged to be so due in the judgment currency
such party may in accordance with normal banking procedures purchase the
original currency with the judgment currency; if the amount of the original
currency so purchased is less than the sum originally due to such party in the
original currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to any party to this Agreement, such party, agrees to remit to
such Borrower such excess.
 
SECTION 10.10.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF
 
 
 
81

--------------------------------------------------------------------------------

 
 
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11.    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12.    Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under any Loan Document or any
suit, action or proceeding relating to this Agreement or any Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Parent Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than a Consolidated Entity.  For the
purposes of this Section, “Information” means all information received from any
Consolidated Entity relating to any Consolidated Entity or its business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by any
Consolidated Entity; provided that, in the case of information received from any
Consolidated Entity after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 10.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 10.13.    Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon to the date of repayment, shall have been received by such
Lender.
 
SECTION 10.14.    Joint Creditors.  Each of the Loan Parties, each of the
Lenders and the Administrative Agent agrees that the Administrative Agent shall
be a joint creditor (together with the relevant Lender) of each and every
obligation of the Loan Parties towards each of the Lenders under or in
connection with the Loan Documents and that, accordingly, the Administrative
Agent will have its own
 
 
 
82

--------------------------------------------------------------------------------

 
 
independent right to demand performance by the Loan Parties of those
obligations. However, any discharge of any such obligation to the Administrative
Agent or the relevant Lender shall, to the same extent, discharge the
corresponding obligation owing to the other.
 
SECTION 10.15.    Collateral Release.  (a)  In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Capital Stock or assets of any Guarantor to a person that
is not (and is not required to become) a Loan Party in a transaction not
prohibited by Section 6.06, the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by the Parent Borrower
and at the Parent Borrower’s expense to release any Liens created by any Loan
Document in respect of such Capital Stock or assets, and, in the case of a
disposition of the Capital Stock of any Guarantor in a transaction permitted by
Section 6.06 and as a result of which such Guarantor would cease to be a
Subsidiary, terminate such Guarantor’s obligations under the Guarantee Agreement
as well as any Liens created by any Loan Documents in respect of the assets of
such Guarantor.
 
(b)        The Administrative Agent, on behalf of the Lenders, shall within a
commercially reasonable time period following the Third Amendment and
Restatement Effective Date, provide a release of any mortgages on the Existing
Mortgaged Properties which are not Mortgaged Properties pursuant to this
Agreement (but shall endeavor to do so within 60 days of the Third Amendment and
Restatement Effective Date).
 
SECTION 10.16.    USA PATRIOT Act.  Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the
Act.
 
[Signature Pages to Follow]
 
 
 
 
83

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 
CHARLES RIVER LABORATORIES
 
  INTERNATIONAL, INC.
         
By:
/s/ Thomas F. Ackerman    
Name: Thomas F. Ackerman
   
Title: Corporate Executive Vice President and Chief Financial Officer
       
CHARLES RIVER NEDERLAND B.V.
         
By:
/s/ W.H. Kamphuijs
   
Name: W.H. Kamphuijs
   
Title:
 



 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 


 


JPMORGAN CHASE BANK, N.A.
 
  as a Lender, Issuing Bank and as Administrative Agent
         
By:
/s/ D. Scott Farquhar
   
Name: D. Scott Farquhar
   
Title:   Vice President
     
J.P. MORGAN EUROPE LIMITED,
 
as Administrative Agent
         
By:
/s/ Alastair Stevenson    
Name: Alastair Stevenson
   
Title:   Managing Director
 

 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
BANK OF AMERICA, N.A.
 
  as a Lender, Issuing Bank and as Syndication Agent
         
By:
/s/ Linda Alto    
Name: Linda Alto
   
Title:   Senior Vice President
 



 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 


 
RBS CITIZENS, NATIONAL ASSOCIATION,
 
  as a Lender and as a Co-Documentation Agent
         
By:
/s/ R. Scott Haskell    
Name: R. Scott Haskell
   
Title:   Senior Vice President
 



 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 
SOCIETE GENERALE,
 
  as a Lender and as a Co-Documentation Agent
         
By:
/s/ Paresh R. Shah    
Name: Paresh R. Shah
   
Title:   Vice President
 


 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
  as a Lender and as a Co-Documentation Agent
         
By:
/s/ Scott Santa Cruz    
Name: Scott Santa Cruz
   
Title:   Director
 

 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 
Sumitomo Mitsui Banking Corporation, as a Lender
       
By:
/s/ William M. Ginn    
Name: William M. Ginn
   
Title:   Executive Officer
 

 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
 
 
SUNTRUST BANK, as a Lender
         
By:
/s/ Dana Dhaliwal
   
Name: Dana Dhaliwal
   
Title:   Director
 

 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 
TD Bank, N.A., as a Lender
         
By:
/s/ Marla Willner
   
Name: Marla Willner
   
Title:   Senior Vice President
 

 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
 
 
MIZUHO CORPORATE BANK, LTD., as a Lender
         
By:
/s/ Raymond Ventura    
Name: Raymond Ventura
   
Title:   Deputy General Manager
 

 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
 
 
U.S. Bank National Association, as a Lender
         
By:
/s/ Jennifer Hwang    
Name: Jennifer Hwang
   
Title:   Vice President
 

 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
 
 
KEYBANK NATIONAL ASSOCIATION, as a Lender
         
By:
/s/ Sukanya V. Raj    
Name: Sukanya V. Raj
   
Title:   Vice President & Portfolio Manager
 

 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 


 
 
 
DnB NOR Bank, ASA as a Lender
         
By:
/s/ Thomas Tangen    
Name: Thomas Tangen
   
Title:   Senior Vice President
 

 

   
By:
/s/ Phil Kurpiewski    
Name: Phil Kurpiewski
   
Title:   Senior Vice President
 

 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 

 
Signature Page to
Charles River Laboratories International, Inc.
Third Amended and Restated Credit Agreement
 
 
 
The Huntington National Bank,  as a Lender
         
By:
/s/ Jeff D. Blendick    
Name: Jeff D. Blendick
   
Title:   Vice President
 



 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 
Sovereign Bank,  as a Lender
         
By:
/s/ Karen Ng    
Name: Karen Ng
   
Title:   Senior Vice President
 



 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 

 
Signature Page to
Charles River Laboratories International, Inc.
Third Amended and Restated Credit Agreement
 
 
 
FIFTH THIRD BANK,  as a Lender
         
By:
/s/ Joshua N. Livingston    
Name: Joshua N. Livingston
   
Title:   Officer
 



 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 
RAYMOND JAMES BANK, FSB,  as a Lender
         
By:
/s/ Thomas F. Macina    
Name: Thomas F. Macina
   
Title:   Executive Vice President
 



 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 

 
Signature Page to
Charles River Laboratories International, Inc.
Third Amended and Restated Credit Agreement
 
 
 
COMERICA BANK,  as a Lender
         
By:
/s/ Chris Rice    
Name: Chris Rice
   
Title:   Asst. Vice President
 



 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 
People’s United Bank,  as a Lender
         
By:
/s/ Matthew G. Modlish    
Name: Matthew G. Modlish
   
Title:   Senior Vice President
 



 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 

 
Signature Page to
Charles River Laboratories International, Inc.
Third Amended and Restated Credit Agreement
 
 
 
THE NORTHERN TRUST COMPANY,  as a Lender
         
By:
/s/ Tamara M. Dowd    
Name: Tamara M. Dowd
   
Title:   Vice-President
 



 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------